 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDConfort&Company, Inc._andLocal One, Amalga-mated:Lithographers of America,a/w Interna-tional.Typographical,Union,AFL-CIO. Cases.29-CA-9558, 29-CA-9562, 29-CA-9904' -.29-CA-9918, 29-CA-10006-2, 29-CA-10149, 29-CA-10421, and 29-CA-1043931May 1985DECISION AND-ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 14 September, 1984 Administrative . LawJudge Harold B. Lawrence issued the attached. de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations'Board has consid-ered the decision and -the"record in light of the ex-ceptions and brief and has decided to affirm thejudge's rulings, findings,' and conclusions2 and toadopt the recommended Order.-1The Respondent has excepied to some of the judge's credibility fnd-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn the absence of exceptions thereto, we adopt, pro forma, the judge'sdismissal of that portion of.the complaint alleging a violation of Sec8(a)(1) and (3) of the Act by the Respondent's suspension of employeelannuzziWe adopt the judge's conclusion that the Respondent violated Sec8(a)(1), (3), and(4) of the Actby discharging lannuzzi In so doing, wenote that at one point in his decision the judge stated that two other em-ployees were discharged for poor attendance and lateness records, butstated at another point that although disciplinary action was taken againsttwo other employees in April 1983,Iannuzzi wasthe only one dis-charged The Respondent's vice president Orbine testified that followingthe 1982 yearend review, two employees were discharged in 1983 priorto lannuzzi Although the Respondent's counsel moved to introduce doc-umentary evidence in support of Orbine's testimony, he later withdrewthe evidence, and did not further develop the evidence as to when andunder what circumstances those employees were dischargedWe find itunnecessary to resolve any apparent conflict in the judge's disparatetreatment findings in view of the judge's other findings with which weagree and which clearly establish that Ianruzzi's discharge was unlawfulContrary to our dissenting colleague, we find that the record clearlysupports the judge's finding that the Respondent's president Confort un-lawfully interrogated and coerced employee members of the Confort Em-ployeesAssociationExecutiveCommitteeConfort questioned theirknowledge of the Charging Party's activities in the plant, demanded thatthey support the Respondent in fighting the Charging Party's campaign,and, when an employee protested that they could not take the action re-quested without having a meeting of the employees, grew angry and ex-claimed, "if you can't do it, get the fuck out and I'll get someone whowill " Unlike thedissent, wefind that Confort was not merelyattemptingto enlist the support of the incumbent union Rather, as the judge con-cluded, the evidence shows that Confort interrogated employees concern-ing protected activities,demanded that they take action to support himand inform him of their decision on his demand, and in so doing violatedSec 8(a)(1) of the ActIn adopting the judge's finding that Confort's interrogation of employ-ee Schatzle violated Sec 8(a)(l) of the Act, we find that Confort's state-ments would reasonably tend to coerce employees in the exercise of theirSec 7 rights Contrary to our dissenting colleague, even if the statementshad been prompted by concern over Schatzle's health, there is no evi-dence that Confort conveyed his concern to Schatzle, and Confort's sub-ORDERThe National Labor Relations Board adopts therecommended - Order of the administrative - lawjudge and orders that the Respondent, Confort &Company, Inc., Brooklyn, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except that the attachednotice will be substituted for that of the administra-tive law judge.-CHAIRMAN DOTSON, dissenting in part.Contrary to my colleagues, I would not adoptthe judge's findings that the Respondent coercivelyinterrogated employee-members of the ConfortEmployees Association Executive Committee, co-ercively interrogated employee Joseph- Schatzle,and unlawfully issued a written warning to and dis-charged employee Ronaldlannuzzi.Accordingly,as the judge found without merit the some 18 otherunfair labor practices alleged by the General Coun-sel, I would dismiss the complaint.1.Approximately 1week after Local 'One'sdemand for recognition the Respondent called ameeting with, the Executive Committee of'the Con-fort Employees Association (CEA), the employees'incumbent bargaining representative.' John Con-fort, the Respondent's president, began 'the meetingby reading aloud Local One's demand, letter. Whenone of the Committee members asked what thelettermeant, Confort explained that some of thepressroom employees wished to be represented byLocal One.Confort then asked if the Committee memberssupported the CEA, declaring that, if they did,they had to fight for it. He asked what they intend-ed to do about Local One's organizational cam-paign. Confort told the Committee that he opposedthe campaign because it would fragment the exist-ing bargaining unit, and that he had hired' a laborlawyer.He said that the Committee should alsohire themselves a lawyer and suggested three. Inresponse to a question about how they would paythe lawyer, Confort said that was up to the Com-mittee, and suggested a membership assessment.Confort then invited the Committee to use theexecutive conference room to discuss the matter,which they did. After a few minutes in the confer-ence room, CEA's president, Joseph Dierna,emerged and informed Confort that they wouldhave to think about the situation further beforejective reasons for making his remarks to Schatzle are irrelevant in con-sidering the impact of his statements under Sec 8(a)(1) of the ActRose-wood Mfg Co,269 NLRB 782 (1984)1The CEA ExecutiveCommittee,comprised of five employees of theRespondent,among its other functions negotiates the collective-bargain-ing agreements with the Respondent-275 NLRB No. 82 CONFORT & COtaking any action. Confort at this point became irri-tated,went into the conference room, reiteratedthat they should fight for the CEA, and stated, "Ifyou can't do it, then get the. fuck. out and I'll getsomeone who will."The judge found that "there is no way to read"Confort's above conduct "except as a highly coer-cive interrogation"; that this "is a clear case of in-terrogation in violation- of the Act." I disagree. Inmy view, when read in context, taking into accountthe undisputed circumstances surrounding Con-fort's alleged unlawful inquiries, precisely the op-posite finding is compelled._This is not the traditional case where an employ-er interrogates employees about- their prounionsympathies. It is undisputed that the Respondentcalled the members of the Executive Committee tothe meeting in their capacities as CEA representa-tives, not as individual employees. Further, the Re-spondent's inquiries during the .meeting clearly fo-cused not on their personal sympathies but on whatthey,asCEA representatives,planned to do aboutLocal - One's campaign. -Obviously,. as - representa-tivesof the incumbent union, the Respondentmight reasonably have expected them to share itsinterest in defeating that campaign. And Conforttestified that this was, in fact, his expectation whenhe addressed the Committee.`There is also no question in this case about therepresentational independence of the CEA Execu-tive Committee. The complaint does not allege, nordid- the General Counsel attempt to prove, that theRespondent "dominates" the CEA in violation ofSection 8(a)(2) of the Act or that the CEA is oth-erwise not a bona fide labor organization. On thecontrary, the record shows that, during, the ap-proximately 35 years the CEA has represented theRespondent's employees, it has negotiated severalcollective-bargainingagreements-with the Re-spondent, as well as filed grievances thereunder. 'Thus,whatisinvolved in this case is nothingmore or less than an employer's attempt to enlistan incumbent union, through its chosen representa-tives, as an ally in the employer's lawful efforts todefeat an outside union's organizing campaign. As Iam unaware of any provision of the Act forbiddingsuch conduct, I find it privileged.22. In October 1981, after the Board hearings onthe appropriate unit for the upcoming election hadbeen held, Confort noticed that employee JosephSchatzle was looking sick and asked him 'what theproblem was. Schatzle just shook his head. Confort2Cf,e g,Joanna WesternMills Co,244 NLRB 672 (1979) (employer'sinquiries to union president about union grievance committee's sentimentsconcerning employer's production rate proposal not a coercive interroga-tion butpart of lawfulattempt to sell union onmerits of proposal)561testified that at that point he realized that it wasthe Board hearings that had caused Schatzle's con-dition (Schatzle had testified at the hearings withinthe previous few days), whereupon he said toSchatzle, "Joe, how the hell .did you ever get in-volved in this?"When Schatzle did not answer,Confort walked away.--The judge found that "there can be little doubt"that the meaning of Confort's remark was "thatSchatzle had no. business being mixed up' with theUnion campaign and should have supported theConfort position on the appropriate unit." Accord-ingly, the judge concluded, it was "inevitably coer-cive in effect, and was unlawful." I disagree.It is undisputed, and the judge so found, thatSchatzle had a history of ill health and personalgriefwhich he had often discussed with Confortduring' his many years with the Respondent. Con-fort had, in fact, frequently aided Schatzle with hisproblems, on one occasion helping him to investthe proceeds of a settlement Schatzle obtained in amedicalmalpractice suit. It - was . also Confort'spractice to greet Schatzle every day, as he passedthrough the plant.Viewed against this .background,Confort'sremark was more likely an innocuous expression ofconcern and sympathy than of displeasure at-Schat-zle's involvement. Such an - interpretation is but-tressed by the uncontroverted fact that Confortonly stopped and approached Schatzle that day be-cause he was looking even sicker than he usuallydid.Accordingly, I find that Confort's remark wasnoncoercive and lawful. --3.On 28 January 1982, 2 weeks before the elec-tion, the Respondent gave employee Ronald Ian-nuzzi, a member of Local One's in-plant organizingcommittee, a written disciplinary warning for late-ness and absenteeism. In April of the followingyear, several months after the Board's initial hear-ings on the instant unfair labor practice chargesconcluded, the Respondent discharged Iannuzzi,again citing lateness and absenteeism. Iannuzzi hadtestified and served as Local One's representativeat the hearings.The judge found that the written warning to anddischarge of lannuzzi were discriminatorily moti-vated. In reaching his -finding, the judge empha-sized lannuzzi's highly- visible support for LocalOne, the timing of the disciplinary measures, andthe fact that the Respondent had, since 1970, nevergiven lannuzzi a written warning despite-his con-sistentlypoor attendance ' record over that time.The judge also noted that lannuzzi was scheduledto transfer to the night shift just a few days afterhe was discharged, an arrangement which had beenproposed- by the Respondent and accepted by Ian- 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDnuzzi as a possible solution to his attendance prob-lems (but which the judge found,in light of subse-quent events, had never in fact been offered by theRespondent in good faith).Contrary to the judge, I find that the record as a'whole supports the Respondent'scontention thatthe January 1982 warning to and subsequent dis-charge ofIannuzziwere motivated solely by hispoor attendance record.It is conceded that Ian-nuzzi had a terrible attendance record,being absent19 days and late 58 days in. 1981 alone.Further, thejudge found that the Respondent had orally repri-manded Iannuzzi,frequently over,the years- forpoor attendance,and as recently as 1975 delayedhis pay raise for this reason..Significantly, because of the above history thejudge- found that thesuspensionof' lannuzzi forpoor attendance in April 1983, just prior to his dis-charge, was, lawful.It is also noteworthy that theGeneral Counsel did not even allege that a writtenwarning for poor attendance Iannuzzi received 2months earlier in connection with his 1982 yearendreview was unlawful.-----Under these circumstances,-,and taking into ac-' -count the additional facts-that lannuzzi was-late onthe very%day he returned-from--suspension andagain 5 days later'when he'was- discharged '(whenhe confessed to stopping on the way, to-work for,breakfast), 1. find that` the- January i982 - writtenwarning and his discharge were also lawful.;APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS, BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Act-and' has ordered us to post'and -abide by this'Section-7.of the Act givesemployees these,rights.To organizeToform, join,or assistany unionTo bargain collectively; through , ^representatives of their.own choiceTo act together- for, other, mutual aid or pro-tection--To choose not toprotected concerted activities.WE WILL NOT, discharge or otherwise discriminate against-any employee for engaging in activities, .on behalfof Local.One, Amalgamated Lithogra-phers of America, a/w International Typographical_.Union,AFL-CIOor any other labor organization:WE WILL NOT coercivelyinterrogate any em-ployee regarding his union support or union activi-ties.-WE WILL NOT issue disciplinary warnings to anyemployee for lateness or absence because he hasengaged in or is engagingin protected concertedactivities.-WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise-of the rights guaranteed you by Section 7 ofthe Act.WE WILL offerRonald lannuzzi immediate andfull reinstatement to his former job or, if that jobno longer exists,to a substantially equivalent posi-tion,-.without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILLmake him whole for any loss of earnings and-other benefits resulting from his discharge, less anynet,interim earnings, plus interest.WE WILL expunge from our records all refer-ences to the unlawful discharge of. Ronald lannuzziand notify him in writing that this has-been doneand that his unlawful discharge will not be usedagainst himin-any way.-COMFORT & COMPANY, INC.-DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative' Law Judge.These consolidated cases'were heard before me inBrooklyn,; New York, on',October 12, November 1-5 and22-24, and December 20-23, 1982, and on July 11-14,firstof `which were filed on February 26 and March 1,1982, `and the last. of which,relating to the suspensionand discbar'ge of Ronald'Iannuzzi,were filed on April 18and 25, 1983, were filed by Local One, Amalgamated Li--thograpliers of America,a/w International Typographi-calUnion,AFL-CIO.In addition to numerous amend-ments to the complaints by additions and withdrawals ofallegations, new complaints were issued on. the basis ofevents alleged to have transpired during the pendency ofthese;pr'oceedings.Igranted a' motion by the GeneralCounsel to reopen the hearing already concluded on theearlier complaints and 'consolidate the new complaintswith them. There is thus presented for review a lengthyhistory of events' on the basis of which it is contendedthat Respondent;acting through its supervisory person-nel, including'its' president,.violated'the National 'LaborRelations -Act (the Act)during''an 'organizational'-ca'm-paign waged by Local. One from the beginning of Sep-tember-1981 through the spring of 1982Section 8(a)(1) of the Act is alleged to have been vio-lated by John Confort,Respondent's president,when heinterrogatedemployees on September 9, 1981, andduring the month of October; and by, Paul Russo, an as-sistant'production manager, when in September 1981 he CONFORT & ICO.threatened employees with discharge and otherreprisalsif they became or remainedmembersof Local One,when he "warned its employees that fileswere beingkept by Respondent on them becauseof their member-ship in and activities on behalf -of Local One,"and whenhe interrogated Ronald lannuzzi, as described in testimo-ny given by'Russo on-December 22, 1982.''Violations of Section8(a)(1) and'(have occurred by reason of the imposition by Respond-ent of more onerous working conditions in October 1981Caputo, and 'Vitale);the diminutionamount of.overtime work made available for employee Ciprianoduring the period from September 1, 1981, through April1,1982, and for employeelannuzziduring the -periodfrom January 15, 1982, through March1982; the issuanceof written disciplinary warnings by Von Erden to Ci-priano on September 22, 1981,, and January 22, 1982, andto lannuzzi on January 28, 1982; the subcontracting of,work, general reduction of overtime work, and forcedused discretionary vacation time by employeesgenerallyin January 1982; harassment of Cipriano by Von ErdeninFebruary or March 1982 (by accusing him 'of sabo-tage); the imposition of more onerous workingconditionsand the imposition of a forced vacationon Cipriano inFebruary 1982; theissuanceof a criticalevaluation of'Ci-priano by Caputo in February 1982; and theassignmentof less desirable work duties to Ciprianoon March 5,1982.Violations of Section8(a)(1), (3), and(4) of the Actare alleged to have occurred whenRespondent refusedto pay lannuzzi for., the Thanksgiving holiday and theday after, November 25 and 26,1982. (because he hadnot been at work the day before, when in fact he hadbeen attending these hearings,and assistingLocal One inthe prosecution of the case); on February,8,,-1983,whenmore onerous, working conditions wereallegedly im-posed on Iannuzzi because he was subjectedto closer su-pervision (John Confort having rushed him. back to workon the' conclusion of his lunch hour); when.Iannuzzi,wasgiven a 3-daysuspension(April 12, 13, and ,14, 1983);and when lannuzzi was discharged on April 20, 19811Respondent's answersdeny all allegationsof wrongdo-ing and statutory violation but concede jurisdiction of'the National Labor RelationsBoard in this case.'The parties were afforded full opportunity to be heard,to call, examine,; and cross-examine witnesses, and to introduce relevant evidence. _ Posthearing briefs have 'beenfiled on behalf 'of the, General Counsel 'and on behalf of'Respondent.On the entire record and .based on my' observation 6fthe demeanor of thewitnessesand themanner inwhichthey' gave their testimony, and after.consideration of thebriefs submitted, I make' the following'FINDINGSOF FACT" --" ' 1tI. JURISDICTIONf<_Thereisno issue as to jurisdiction,Respondent's an-swershaving admittedthe allegations pertaining thereto.Accordingly,'I find thatRespondent' is, and has'been `at—allmaterialtimes, an employerengaged in commerce563within the meaning ofSection 2(2), (6), . and (7) of theAct and that Local One and the Confort Employees As-sociation(theCEA)are, and have been at all materialtimes,labor orgainizationswithin themeaning of Section2(5) of the Act.` '-II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background'1.Respondent's business operationConfort&Company is a commercial printer whichhandles jobs designed by the clients;it is custom workand the bulk of the business involves quick turnaroundunder pressure of all types of deadlines.Thus, a job in-volving publication of a manual summarizing changes intax legislation for-internal use in an accounting firm orfor distribution to'its clients might require overtime inevery phase of the operation.Similar pressure existed inprintingjobs related to new drug products,utility rateincreases,audits,securities registrations,seasonaloperations of various-clients.According to JohnConfort,because of the clients'work cycles, the periodsfrom mid-March through mid-June and from the middleor beginning of September into late November or1 earlyDecember are busy periods.The period from January 1tomid-March is normally a slow season. (His testimonyin this regard was supported by testimony from Compa-ny Treasurer,Vincent Chiricoand fromGeorgeVonErden,the foreman of the stripping department.Itchallenged in Iannuzzi's testimony.)In late 1980,Respondent moved its facilities,over thecourse of a 4-month period,from lower Manhattan, NewYorkCity, to Long IslandCity.The prep departmentmoved'inOctober 1980. Respondent's former premiseshad consisted of 55,000 square feet on four floors of anine-story building which had only one.freight elevator.The new premises consisted of 115,000 square feet inConfort's own three-story building.The work force wasincreased in size-by approximately 15 percent. One of theeffects of the move was to enable Respondent to handlethe bulk of its work in:the plant. In the pressroom, Re-spondent went,from one two-color to two two-colorpresses,one of which was larger than its old press. Theplant had room to expand and was within walking -dis-and another type of film processor.-Salvatore Cipriano,an assistant camerman,amplifiedthe information furnished by John Confort with respectto' additional equipment installed in the new' premises. InNew York they had used a small'camera;they mixedtheir own chemicals,shot.camera-ready copy and tray-developed it in a solution,whereas, in the new-plant, thecameramen work in a big-open area with a very largenew camera and an automatic film, processor. The film isready to go to the strippers to be stripped as soon as itcomes'out of the machine. The whole process takes 6minutes.The quality of the work is better because of thelarger camera and the machine processing-which elimi-nates,;or at least reduces, the possibility-of human error.The` processing time was cut in, half. ,The augmentation ,of its capability was such that in 1981 Confortfound it 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to purchase only $75,000 worth of outsidework,as compared with purchases of $300,000 worth ofoutside work in 1980.John Confort testified about the factors which deter-mined whether work would be purchased outside insteadof being done in the plant.Certain work could not bedone in the plant because the plant was not equipped todo it,such'as four-color process work.The competitivenature of the market sometimes made it cheaper to buythe work outside(thus plates could be purchased outsideand. put on the presses if the platemaking department wastoo busy);work,might be purchased outside to avoid -backup and keep all plant sections operating(keeping thepresses running while work is going through the pipelinein- preliminary phases-such as platemakingsometimesthe work would come back unexpectedly fast from. thecustomer.Thus,work would be purchased outside, notonly to get such jobs.done on time but to avoid, a lag inthe pressroom. 'The efficiency of -the overall operationwas the criterion. ,Confort cited instances.when work-iscontracted out,though the prep departmentis slow.A.common situationexistswhen a 'client alerts -Respondent that it is'sendingin important work; :which requires Respondent -to holdthe facilities in readiness for- that particular job. (For ex-ample,the client-may need the-material as soon as a con-gressional conference committee settles the details of atax bill.)Personnel must be kept available'to do the workas soon as the.go-ahead is received from-the client.Not-uncommonly,another client;will -come in at the juncturewith work which is needed the following morning. SinceRespondent cannot- risk a slowdown on-the.primary job,the second job will frequently be -subcontracted 'out, evenif thereif a possibility that the go-ahead to print.the firstjob might not be received that night.The production department is. responsible for deter-mining the manner in-whicha job will, be done-andissued out of the plant, taking into account the custom-er'sdesires,the' load in the' shop atthe- time,and what isavailable in'-the matter of presstime.Around 5- p.m. eachday' a decision is made-.in consultationwith;the 'press-room supervisor and the-supervisor of the -strapping de-partment to establish what equipment will be used;- whatjobswill be put on the equipment, the extent of theworkload,and whether or not it is necessary to runovertime on any equipment or in any department, -includ-ing the prep department.The first-shift'leaves-'at 3:45'the' salesmen'start coming back'in-'after 4p.m:, it is,not unusualfor a,deter Imifiation' to be,-madethat overtime'isnecessary'aftermen'home for-the day.2.The physical layout of the plant and 'description-`of the operation' --'he first floor has two stockrooms for. finished workand an areafor storage of raw stock. The. second, floorcontainsthe executive offices production departmentletterpress department, strippin=gand platemaking depart-ment(prep department),multilith,and offsetpressrooms,and the web department.The binderyis'on the. thirdfloor.The production department receives the work-fromthe salesmen and decides matters such as which other de-partments get the job, what press it runs on,who will dothe work, and whether any overtime is involved; it fol-lows the job_ throughout the shop and makes sure every-thing runs smoothly.The typeis normally set on the out-side; almost everthing else is done in the shopThe stripping. department produces the' negatives andthe plates made from them.It consists of a camera room,the stripping section,and the platemaking section. In thecamera section,work,coming in from the customer isphotographed. to produce'a negative.The -strippers posi-tion the negatives,tape them down on a large sheet, ofpaper called,a "flat,"-measure them exactly, and separatecolors. They work at large tables with glass tops, lightedfrom beneath by fluorescent lights. Two strippers workat each table,facing each other across the table. Afterthe negative is positioned, it is sent into the platemakingdepartment,where a metal plate is produced from theflat. It consists of an aluminum plate coated with light-sensitivematerial,..intowhich the . picture is burned.Equipment used in this process includes a machine whichcoats the plate,,a backing frame to hold the film to theplate,and a -developing machine'which develops anddries the plate and puts a coating on it..The_cameraman,strippers;and platemakers constitutethe entire department..,The-,plates are sent into the offset pressroomwhich isright outside the stripping department.From there, workgoes to the bindery on the third floor,where it may becut,, punched, folded, or stitched. ,The finished work, inthe form of booksand. pads; then goes.to the shippingdepartment on the third-floor.The' work is accompanied by a job ticket which has adescription of the job and defines what has to be doneby each department,'including details such as quantity,ink color;and other requirements.There is a pay telephone in the offset pressroom whichwas installed-at therequest,of Joseph-Dierna_Jr., the as-sistant-foreman- in the stripping department,who waspresident' of 'the Conforf Employees -Association (CEA).He testified that it was installed for the use of employeeswhen they'had to'make an emergency call during work-' ing. hours.The purpose was to avoid tying up the tele-phones in the stripping department.3.Thechronology of the union campaign - -SalvatoreCipriano'and.Ronald Iannuzzi consultedwith Joseph Cincotta, the director of orgainizing and fi-.nancialsecretary of Local- One, in -August 1981. Theycommenced' their organizational activities among the em-ployees of the lithographic department that same month,speaking to them -anddistributing authorization cards.Their activities'were made known.tomanagement fromthe beginning by Local One and by themselves Ciprianoand Iannuzzi made a written,signed request for "permis-sion",to' hold a meeting in support'of Local One on thecompany premises. Local One sent Respondent three let-ters.On August 28, 1981,it sent a letter declaring that it'represented a majority of Respondent's lithographic pro-duction employees and ; requesting a meeting with Re- CONFORT & CO.spondent to negotiated a collective-bargaining agreementcovering all such employees. On September '3, LocalOne advised Respondent that it had filed a petition withthe Board for an election among lithographic productionemployees which would be withdrawn if Respondentmet with Local One to negotiate a collective-bargainingagreement On September 23, Cincotta advised Respond-ent that Salvatore Cipriano and Ronald Iannuzzi werethe inner working' committe employed at the plant"whose assistance I have obtained to seek a NationalLabor Relations Board Election." Ciprianoand lannuzzireferred to themselves, in correspondence addressed. toRespondent, as the in-plant committee.election in a unit of lithographic production employeesin the offset press, web press, multilith, platemaking, andtervenor, contended for a unit of all hourly paid produc-tion and maintenance employees,an all-inclusiveproduc-tion and maintence unit suchaswasrepresented by.theCEA. Theissuewas left by the' Regional Director forRegion 29 to be resolved at the election, wherein a votefor Local One by a majority of the eligible voters wouldbe deemed-to constitute their election for a separate bar-gaining unit.On January 1.5, 1982, the 'Regional 'Director` forRegion 29 issued an order directing that an election beheld. It was held on February 11, 1982: Cipriano andIannuzzi acted as observers for-Local One, which wonthe election by a narrowmargin.-Respondent filed objec-tions to conduct which it claimed invalidated the resultsof the election on September. 3 On- October 13, 1982, ina supplemental decision, which- was upheld on Novem-ber 24 after Respondent requested review, Local Onewas -certified as the collective-bargainingrepresentativefor a unit consisting of-All lithographic production employees employed. bythe Employer at its facility located at 47-47 AustellPlace,Long Island City, New York, including alloffset press employees,. web press employees,, letter-press employees, multilith employees, and, platemak-ing and stripping employees, but excluding all 'otheremployees, office clerical employees, professionalemployees, guards. and supervisors as defined in-Section 2(11) of the Act.B Actions Taken by Respondent Against Employees,Generally-,1.Subcontracting, ,reduction -of overtime, enforceduse of discretionary-;vacation time,:The General Counsel atteinpted'to establish that Re-spondent utilized its' control= over theamount'of- workbeing subcontracted out of'the plant 'as a device to curbconcerted protected aciivitity, or' retaliate'against'' em-ployees for e'ngaging 'iri'it: The subcontracting of'work isinextricably' bound'up wrtli the-utilization-of discretion-ary vacation time of the employees and the amount ofovertime work available to them. The General Counselattempted to'sliow that-at various times Re'spondent's re-action to concerted protected activity on 'the part of the565employees, and especially of certain employees, was re-flected- in the extent to which overtime work was avail-able to them or the extent to which -they were' compelledto utilize their discretionary vacation time.-The flexibility with respect to subcontracting was sup-posed to be shown by an event before and after a meet-ingwhich the employees -in the prep department hadwith John Confort about June 15, 1981. Six months afterthemove into the new' premises, Confort scheduledmeetingsin every department over the course of a 2-week period. In his meeting with the prep department onJune 15, a number of technical work problems arisingfrom conditions in the new premises, such as the'windowlight and placement- of an exhaust fan, were reviewedwith him by the employees. There then ensued a generaldiscussion of the amount of work that was being sent outof the plant. Joseph Dierna asked why' Respondent wassending out as much work as it was...The question was not:an unreasonable one, for staff inthe prep department had increased from 9 to 18 employ-ees and a- great deal of new equipment had been ac-quired.Confort's -explanationwas -that keeping every-thing in the shop would make, it impossible to meet cus-tomer's required delivery dates. -However, he expresslypromised that he would not .contract out any work, if hepossiblty could help: it, taking due -cognizance'of outsidefactors such as the customers' requirements and Con-fort's ability to keep the presses running and stay compe-tive, and of inside factors such as the fact that Respond-ent did not- do certain types of work itself. In addition,the prep department- foreman, George-Von Erden; prom-ised,to try to distribute the overtime more equitably 'be-tween 'the day and night shifts, making allowances 'forthe different preferences among the men respecting over-time work.----Dierna quoted-Confort as follows:- -'And John Confort said that with the -investment hemade- in the equipment and the, fact that the planthas been updated, his department had been updated,that no work would be going out. That whateverhappened in the past is the past, and that the onlyreason any job would leave our department wouldbe if we cannot physically get that job done by thedelivery date--Iannuzzi testified that Confort indicated that he :hadnot been aware that work was going out that could,havewould stay in the department unless they could not meetdelivery dates. Thereafter, subcontracting; of strippingwork and platemaking decreased and overtime increased., It is clear that after the meeting some work continuedto be subcontracted out, but the volume of subcontractedwork fell from $3 million in 1980 (the year in which theCompany, moved to new `premises)' to 'a total of $75,000number of opportunities to work overtime and theamount of overtime worked increased. greatly. In Janu-aiy 1982, the -Regional Director ordered an election.Overtime almost came, to a -halt in the second half of Jan- 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDuary.At thesame time,Dierna observed that work wasstarting to come in from the outside again, meaning thatitwas being subcontracted out again.There was a clearinverse relationship between the volume of work beingsent out and the volume of overtime.At the same time,the overall volume of work in the department droppedto the point where some men were forced to take theirfourth week's vacation."Discretionary weeks" are the last week of an employ-ee's accumulatedleave,which he is required to takewhen work is slow.The purpose is to avoidlayoffsduring slow periods.If an employee had 4 weeks' leaveaccumulated,the fourth week is the discretionary - week;ifhe has 3 weeks'leave accumulated,itisthe thirdweek.The practice with respect to the scheduling-of en-forced leave was'that,when the shop was slow, leavewould be scheduled a day or two in advance. A manwould normally be told at the end of the week that hewould be off the following week.During this period, Von Erden did -some work in thestripping department and, according to Dierna,the pro-duction department closed up and "[c]ame into our de-partment, and took over and ran the department." VonErden having taken 2_days off because work was slow,Dierna came in assuming that he, as assistant foreman,would run the prep department, only to find that PaulRusso was bringing in and assigningthe work directly tothe men,dealing directly.with the cameraman and strip-pers.During January and February 1982, whenever therewas a man on vacation,Von Erden took over his posi-tion for a good part of the day. Prior to,that time, VonErden had never taken over a complete job because hehad too many other`things-to do;at best,he might getinvolved in a small bit of the work,such as cleaning apiece of film.Von Erden limited his involvment in theactual work so as not to take work away from the strip-pers.What began to happen in January was a completereversalof policy.During this period,January to March 1982, an offsetpressman was assignedtowork in the stripping depart-ment.lannuzzi estimated that during the period betweenConfort'spromiseinJune 1981 and January 1982,"roughly 10 per cent" of the work in the departmentwas subcontracted out but from mid-January until thebeginningof April 1982 roughly 50- percent of the workwas sent out.The case against Respondent for allegedly increasingthe amount of subcontracting in 1982 as theLocal Onecampaign progressed depends on testimonyby employ-ees who, lacking access to the company records, madethe accusation. based on their general sense of the vari-ations in work volume in the plant at various- times.Theybased their opinion as to what was happening onthe interrelated circumstances pertaining to the subcon-tracting,the volume of overtime,and the enforced use ofdiscretionary vacation time.The General Counsel also sought to establish thatside,suggestingan ulterior-, motive for subcontracting.The chief-companies to whom work was sent were "Pea-,cock" and "Park Lane." It appears that the quality oftheirwork has been uniform over a considerable periodof time, but Dierna testified that in his opinion theirwork was "flimsy." However, his opinion is not suffi-cient to support an inference that Respondent had an ul-terior motive in sending the work to them, for nothing inthe evidence, including Dierna's testimony, indicates thatflimsinesswas a qualitative defect which affected thefinal product or that there was any need for a particulargrade of strength or durability.-The employees' testimony respecting the quantity- ofwork in-house, the- lack of necessity for subcontractingout work, and the lack of a lawful justification for thedecline in the amount of overtime work all rest heavilyon their personal observation of the amount of work inthe plant an their subjective estimates of variations intheir own- and'their colleagues' workloads.Their testimony about, the accumulation of flats forstorage on a table in the prep department is illustrative.Whether made by the strippers themselves or made outside the plant, they were stored after use on a table inthe prep department until the men had time to file themaway.The prep department employees judged thenumber of flats being brought in from outside subcon-tractors on the basis of the height of the pile waiting tobe filed.Iannuzzi'sand Dierna's assertion that subcon-tracting increased in January, February, and March 1.982was based entirely on the appearance of the stack offlats,not on any review of invoices or order ticketsDierna testified that the atmosphere in his departmentwas such that every time a job came in all eyes wereraised, and that when the strippers passed the pile of flatsthey looked at the tickets attached to them. That' doesnot supply numbers, however. The witnesses suggest thatmanagementencouraged examination of the tickets onthe flats, Von Erden having expressly suggested . it tolannuzzi on one occasion. They were loosely stacked-'and easy to examine.,-.Dierna testified that ' "Von_ Erden used to' aggravatethe issue.Von Erden used to prey on the fact that thework was going out, like, look all you want, the jobs. aregoing to keep coming in. This is the remarks we used toget from Von Erden.".Though the strippers occasionally looked at the deliv-ery tickets attached to the flats, which were piled uploose and detached from each other,, they never took aphysical count to see how many were there at any giventime.Consequently, they were unable to say numericallyhow many flats came into the plant from outside during.those 3 months.The inference sought to be drawn,from this testimonyis that management exerted ' pressure on_ the employeeslittle,however, in the absence of clear,proof that therewas an increase in subcontracting which was not war-ranted by business exigencies. Dierna could not give_ rea-sonably precise comparative estimates of the volume ofsubcontracting between the period of January, February,and March 1982 and any other period. The only certain-ty he had .was that subcontracting during 'the critical`period exceeded that of July 1981 because in that earlier CONFORT & CO.period it had been"next to nothing." Flats were rarelybrought in from the outside and, in hiswords, "Wehardly seen a pile."Dierna was able to be reasonably certain,however,that subcontracting dropped after the June 15 meetingwith confort because the inflowof jobsfrom outside wasso sharply reduced that the use of the table for storageof the flats became unnecessary and it was removed.During this period,some people were let go and employ-ees with a fourth discretionary week were being told totake it.In other words,work generally was slow: theregular work volume dropped inside the shop as well.The utter failure of the General Counsel's witnesses tomake any count of the pile of flats casts an aura of in-credibility over their contention regarding the increase insubcontracting.It also casts doubt upon other aspects oftheir testimony.For example, it demonstrates the lack ofbasis for Dierna's assertion that the sizeof thepilewasnot significantly augmented by flats which had merelybeen returned to the subcontractors for correction'Dierna further testified that he knew that none of theflats,which they had seen piled up in January,February,'and March 1982, had been shipped out for correction be-cause he went through them as they came back in;' infact,he came in early before the startof his shiftin orderto examine them.If that'isso, then obviously a countcould easily have been taken."'with respect to the-relatedfactors of overtime and enforced discretionary leave issimilarlyweak.Specific data is lacking and subjectiveimpressions underlie the whole case.Ifind no discernible basis in the testimony for anycomplaint respecting the implementation of the 'enforcedleave policy.Dierna and Iann'uzii,expressed the opinionthat if work had not been"contracted out'there'would'have been enough work to keep,the men busy'at. the.time they were being directed to take their discretionaryweeks,but there is no specifictie-into' any particularperiod of time.and an aura of vagueness;-which' wascharacteristic of "all of the testimonyof the,GeneralCounsel'switnesses,overhangs the contentionAi first,Dierna recalled thateverybodywas busy during Febru-ary 1982,but later he conceded that there:was , notenough work in January and February(both`mbnths) to'keep the men in the prep departmentbusy;he professedto be unable to state the situation as of March.'Iannuzzi testified that he took his fourth'vacation weekin' thefirstweek of March 1982, 'at `a time'when = workZwas slow because so 'much had been subcontracted out;-though in the past,"^vhen workwas `slow, `the ConipanyfAi 'the tirrie'subcontracting; started'td increase;' in' lateJanuary'82, other'einployees in th'e depaitrheritwere''onenforced vaca'tioris(Iannuzzi heard`Von - Erden'tellingbierna"and 'Drillias'to take their discretibiiary-leave).(The recordsdo not'show them-offon the'sameweeks.)The employee witnesses raise' avery; `substantialques'-tion.Ifwork was slow,'company'practic'ewas 'not,to'send out work.Subcontractingwould be inconsistentwith therequirement'that discretionary leave-be taken,'since'itwould indicate that'work was not slow.Records indicateworked as follows.567weeks in 1982. which were notNameWeeks 'EndingAramati-None'Baranowski2/4^Cipriano2/11Corona1/21CroceNoneCucuta.'i/7,Davis1/28Dierna3/4-Drilliasj -,,1/28:lannuzzi3/4Mauro1/21Patrick3/25Schneider-None3/4- .ThisThis is a total of ,11 weeks, withno- employee beingout more that 1 week:Yet this was not a new'or' unusual-situation,-for` Iannuzzi conceded that in the 19 years he, worked-for Respondent he ,had witnessed.manyoccasions when em-ployees,were directed to take, their_lastweek of vacationand that it is almost a_ yearly'occurreuce:It is ' uncontrovertedly a. management decision:The off cial statementof company policy sets"forth,the governing,rule:,`;In case of vacation entitlement in excess of two`weeks;;one' week of this time`may be'scheduled`atthe company's 'discretionor paid in'cash.'IDierna:explained'thatan'eriiployee'who'ha'syears with the Company=is entitled 'to `4 week's'vacation,butwith'respect'to the- fourth-'week,- inanagemeritha`s rdiscretionto-when the'employees' :can ° take `it-'orwhether-he' will'get: paid"foif it.'An -eniployee''with 3years with the' Company. is entitled td 3, weeks''one 'of,which likewise falls into the discretionary category'The 'practice,_when''the'department' was slow Ibii an'.overallbasis,-was' to `'require' employees with-.4'weeks to -take'their fourth week;if necessary,employees with 3 weeks'were then required=to take'their third'week: -By`thus re-quiring the discretionary "1 week to'be''used'up i'n'that}ordei','.the workload was given'a chance to' build-up. ' Ineach category, the employeewith,least'seniority' would'be -the `first to 'be`required'to use'-up hi§ `discretionaryleave It did'not depend on the,particular job `held' by An",empl'oyee;'itiwas-strictly'a"'matter oflhverse senioritywithin'tlie 4-week=and3-week-classes:".I fail'to see ' that the actions' -taken`'by Respondent re=specting'enforced leave reflect anything otherthan business considerations.Tlie'weeksiare spr'ead'over'the entire'period:1/2'1-2° 'emplo)(ees=nothing`;`subcont'racted in",.' January '-'-4 flats` in December.,1/7-1 employee-same:' -'1/28-2 employees-39- flats 'subcontracted' out.2/4-1- employee-"in - first 2relays:_{..,. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD2/4-1 employee-nothing out since early Febru-ary3/4-2 employees-nothing out -since 2/16, 4flats out 3/23/25-1 employee-34 flats out in the preceding-4 daysOn the question of overtime, the General Counsel wasnot able to pin the responsibility for overtime solely onthe departmental foreman, rather than on the. confluenceof a number of other factors, which made it difficult tocredit the contention that the assignment of overtimewas used as a weapon by RespondentFor example, Joseph Dierna testified that the foremanin the prep department did not always consult with theproduction department to determine the priority natureof the work involved, and he would not concede that.consultation was a normal occurrence He asserted thatthe foreman made the decision as to which work wouldbe put into an overtime status. At the same time, howev-er,he said that this did not occur in all cases becausemany times the overtime was created because of thelarge amount of work rather than because of any individ-ual job.He conceded that the necessity for overtimewould depend on many different circumstances. Toomuch work in any one department would create a back-log.He testified that men would sometimes be put onovertime simply to get the work into the pressroom,even though work-in the plant generally might be slowThe customer's identity could be a factor If they werebusy, it would have a bearing on whether they would doovertime. He also conceded that a great deal of the deci-sion making about overtime involves the salesmen, sincethey are the persons who- come in and push the work,and that a salesman can also tell them not to do overtimeon a job on which he wants to keep the cost down.Dierna ended up by conceding that the production de-partment plays a part in the determination of overtime.From there Dierna went to compare the role of the .pro-duction department to that of a foreman in determiningwhen overtime would be done.Dierna based his testimony about the comparativeamounts of overtime on his own experience. Overtimewas more.or less evenly split up within the department.Dierna judged the amount of the overtime that other em-ployees were receiving in February, March, April, andMay 1981 by the amount which he himself performed.Dierna testified to the amount of overtime being re-ceived- by strippers, platemakers, and camera peoplebefore and after their meeting with Confort on June 15,1981, but he conceded that he did not know if the plate-makers and the cameraman received more. overtime inthe second half of 1981 than they had received in March,April, and May 1981 or whether more overtime was re-ceived in January 1982 than in March and April 1982.He did not have the figures and conceded that he wouldonly be guessing if he tried to answer such questions.On the basis of what he personally was doing andwhat he saw Drillias doing, and on the basis of his con-versationswith people on the night shift, Dierna con-cluded that sometime in the early part of 1982 the totalamount of overtime decreased. Overtime had been plen-tifulup to January 15, 1982 In support of the GeneralCounsel's contention that the fluctuations in the overtimewere by design, Dierna testified that there was a greatdifference in the amount of overtime between the last 6months of 1981 as compared with the 6 months preced-ing the conference with John Confort on June 15, 1981.His certainty in this regard was wholly unsupported byany knowledge on his part respecting the actual numberof hours involved, since he had no records available tohim, except his own pay stubs, which he finally conced-ed were the sole source of his opinion._Dierna,Iannuzzi,and Drillias were the three stripperswho worked during the daytime. An apprentice strippernamed Croce also did stripping work during the periodfrom September -to December 31, 1981. Dierna testifiedthat he received more overtime than anyone else and thelannuzzireceived the leastamountof overtime. Croce,the apprentice, thus received more overtimethan Ian-nuzzi.The initial impression of discriminationagainstlannuzziisdispelled, however, by evidence that the im-balance in the quantity of overtime which wasassignedresulted from circumstances wholly unrelatedto Iannuz-zi's involvement in concerted protected activities. Ac-cording to Dierna, the procedure , for offering overtimeto a stripper does not depend on seniority, but on thetype of job-involved,and astripperworkingon a par-ticular job that required overtime was normally left tocomplete itsincehe was familiar with the job. Diernawas sometimesasked to work overtime so that he couldcoordinate the work between the personnel of the dayand night shifts when Von Erden was unavailable. Onthose occasions, he would work directly with the night-shift stepper. Furthermore, as the senior stripper,Diernawould pick up jobs that other men would not want. Theother stripper; Drillias, rarely turned work down.Thus, Dierna, Croce, and Drillias would receive over-time work.lannuzzi,on the other hand, according toDierna, turned down overtime work so frequently that itbecame routine to bypass him and give the work directlyto someone who could be counted on to work overtimewhen asked, especially if more than a couple of hours'work was involvedSalvatore Cipriano was an apprentice cameraman whofurnished the rest of the testimony respecting the manip-ulation of overtime during this period. In the new prem-isesinLong Island City, there weretwo cameramen.The chiefcameramanwas Ronald Silburn, the daytimecameraman, who had been hiredas a journeyman cam-eraman.Cipriano worked a shift form 2:30 to 10.45 p.m.during the period from September 1981 to the time hewas laid off He began working as a cameraman onlyafter the move, when new equipment permitted a greatervolume of work to be done faster. His testimony respect-ing overtime was without probative value. about anypoint in the case. He suffered from an almost total failureof recall with respect to overtime worked by him duringpertinent periods. He appeared to be completely unableto give any reliable informationI found none of the testimony in support of this allega-tion of the complaint to be persuasive, and some of itwas not material For example, Dierna testified that on CONFORT & COMarch 10, 1982; though all the members of the prep de-partment were present and at'work, stripping work wasgiven by Von Erden to a pressman who stripped threeWestern Electric jobs. No one else was brought in fromany other department to do stripping work between Jan-uary 1 and May 1, 1982. The significance of this escapesme completely. No explanation of its relevancy is offeredby the General Counsel other than an invitation to spec-ulate that the pressman worked in the stripping depart-ment for a grand total of 2 hours in order, to take workaway, from strippers.In a similarvein,Cipriano testifiedthathe was the departmental foreman, during the periodfrom January until May 1982. He did it approximatelytwice a week. However, Cipriano conceded that theamount of time Von Erden devoted - to stripping re-mained'constant throughout the period form August1981 through May 1982. In effect, therefore, there wasno change in Von Erden's normal practice.It is noteworthy that the General Counsel's witnessesgave a great deal of testimony which supported Re-spondent's 'position on important points. For example,Dierna corroborated Respondent's contention that themen were offered overtime work when it was availableand that at least part-of the reduction in the amount ofovertime was attributable to the employees' refusal toaccept it. Dierna testified that in February 1982 they ac-cepted overtime only on rare occasions. He concededthat in February and March 1982 both he and Drillias(whom he had said never turned it down) were offeredovertime and turned it down. Memoranda in Respond-ent's files establish that Russo and Von Erden offeredovertime to employees and were turned down on Febru-ary 18, 23, and 24 and on March 1, 3, and 11, 1982, themen offering excuses that they were sick or had to havework done on their cars. Cipriano turned down overtimework March 5 and 10. Overtime work was available andwas accepted by members of the department on March3, 5, 8, 9, 10, 11, and 16.If Dierna and Cipriano hadany successat all in creat-ing an impression of manipulation of overtime by Re-spondent, it was dispelled by the testimony of John Con-fort and Vincent Chirico, the president -and treasurer ofRespondent. The impression left by their testimony isthat all of the complaints of the employees are unfound-ed when analyzed against the practical operations of thebusiness.Thus, Confort noted that usually there wouldbe less overtime in July and August than in May simplybecause thesummer"has traditionally been relativelyslow." The months of September, October, and Novem-ber are busy months in which there is normally moreovertime.Confort testified that in 1981, during thosemonths, the amount of overtime increased because theCompany had more business that required meeting dead-lines and,though" a great deal of the work was done inthe shop, Respondent continued to send work outsidethroughout the period to meet the needs of the jobs in aneconomical fashion. On the other hand, the months ofJanuary through April were traditionally slow months.(Iannuzzidisputed that testimony by Confort, but solelyon the basis of his "19 years of experience with the com-pany." I cannot credit his testimony on that basis, but I569note that on that basis Confort's testimony is entitled atleast to equal weight. Moreover, Confort has access tothe company records.)With reference to the enforced taking of the discre-tionary weeks, Chirico testified that employees were re-quired to take discretionary weeks in 1980, 1981, and1982.About 70 discretionary weeks were taken in 1981.In 1982, the number was much higher. As of December13,1982, the date on 'which he testified about thatmatter, over 250 discretionary weeks had been taken inthat`calender year. Chinco attributed the increase to thework flow in 1982, noting that there had been a drasticchange in the way the work was -covered and in thenumber of rush jobs handled by the Company.Chirico conceded that during 1982, while all of thesediscretionary weeks were being taken by the employees,there was overtime in the shop and work was being sub-contracted out. He explained that anomaly by the factthat an employee is generally not directed to take a dis-cretionaryweek until the last possible moment, whenmanagementthinks it knows what the workloadisgoingto be during the following week, but frequently manage-ment guesseswrong. There isan elementof unpredict-ability in the business.In January, there was less than the normal amount ofwork in the plant, and discretionary weeks were accord-ingly directed to be taken by several employees in theprep department in January. Chirico pointed out that allof the worksent out inJanuary was contracted out inthe last 4 days of the month because in the fourth weekof January Respondent was suddenly overwhelmed withnew rush work. Delivery dates could not be met withoutovertime in the shop and subcontracting out some of thework. Of the gross amount of $6700 in work contractedout in January, 60 percent or $4500 was involved in onejob of the Equitable Life Insurance Company which hada startup date of January 28 and a delivery date of Feb-ruary 9. The job was so urgent that the customer waivedthe blueprints; the job was so big that two subcontrac-tors shared the job. Chirico was able to testify authorita-tively and in great detail about the job because he him-self had been the salesman and it was his account. Hetestified that the most expensive parts of the operationwere done in-plant, but the preliminary work was sentout in order to keep everything running in the regularpipeline. I am satisfied with Chirico's testimony that thejob was subcontracted out because of the requirements ofthe job itself rather than for any other reason. As hestated, if the job had been done in the shop it could nothave been completed by the required delivery date be-cause of the time that would have been required in theprep department in terms of actual man-hours, the pend-ency of other work in the shop, and the dislocation ofthe normal workload that would have resulted. The jobinvolved 115 plates. By sending it out, Respondent wasable to sendan increasednumber of plates into the press-room -without delay, keeping more than one press busyand gettingthe job into the bindery fasterChirico testified that work fluctuations are such thathe has neverseen a"normal" amount of work in theprep department, in the sense of there being no necessity 570DECISIONS OF NATIONAL LABOR' RELATIONS BOARDfor enforced leave, overtime, or subcontracting out ofwork. -I credit his testimony in this regard.The knowledge of the employee witnesses respectingthe volume of subcontractingand the numberof hours ofovertime at pertinent periods is understandably deficient,but their senses did not entirely mislead them. Respond-ent's records show an immense reduction in overtimeduring the first quarter of 1982 and, interestingly, despiteConfort's and Chirico's testimony that the first quarter ofthe year is usually slow, they show a volume of, overtimefor that quarter in 1981-which cannot be excluded from.consideration.The records document the reduction in overtimeduring the period from the week ending January .28,1982, through the week ending March 4, 1982. In 1981and 1982 the overtime hours worked by employees em-ployed in the first quarter of both years had been as fol-lows:'19811982MonthlyPeriod,Total-TotalMonthly' PeriodTotalBaranowskiJan.07.50Feb.'0Mar.011.50Cipriano'Jan.0'0Feb.160Mar11.5027.500CoronaJan4.2526.50'Feb..';223.25Mar.'24.50 . .50.7513.2542.75CroceJan.11.5015.25Feb.17.505.50Mar.32 2561.2514.7530.50Cucuta,Jan:,5,.4.75Feb.'15.50'1.75 -Mar.1636.5013 , .19.50Davis, DexterJan., , .810.25Feb.17.50.50Mar.25.505112.7523.50DiernaJan.8.7515.75Feb.45.250 -Mar.42.75-96.7513-28.75DrilliasJan17.50-Feb. -1525.0Mar. -25.2547-19.7537.25Iannuzzi-Jan.2.25 .11Feb.5250Mar.,3.25-19.75011Mauro--,,:,.150 .;.'1.75_ ;,Feb.'. ; - .22 . _;2.25MarJ9.5033'7.2511.25Silburnan..8,,20.50Feb ' -7.2521Mar16.0875.58` 431.75-r ,1i . ='273.58r^:AlThesrecords show,,-without idoubt, ;that,alserious drop-;facts as well. The reduction does not become-distinctuntil the week ending January 28. In the week endingJanuary, 21, nine; employees worked .materially, moreovertime hours than they. had in, the :week ending Janu-ary 14. In-the week ending January 28, three of the em-ployees who performed no overtime had performed noneduring the preceding week-or weeks, so there really wasno change -in their situation. Four employees -workedovertime, though the rest did not, and one of those em-ployees had not worked overtime- at all for many weeksbefore.This seems to corroborate Respondent'sargu-ment that- such work, when available, was being turneddown by many employees. Five employees performedovertime, though not in a great amount,- throughout theentire slow period. Cipriano had not performed 1 minuteending January 28, and had performed no overtime in 11of the weeks between March and October 1981; thismakes me reluctant to infer an unlawful action on thepart of Respondent because he -performed none in thewinter of 1982. In any event, everybody 'was back per-forming overtime during the week ending March 11.The sharpest reduction took place during a limitedperiod of 6_ weeks in 1982 from the end of January untilthe middle of March. What was basically involved wasthe month of February. When the period is.viewed as awhole,, including all of January through March, we findthat two employees, one . of whom was Iannuzzi, per-formed more overtime in 1982 than in 1981. Two othersperformed ,almost as much in 1982, as they had per-formed the year before. Only one employee, Cipriano,performed no overtime at all in, this period in 1982; Ihave already commented on the fact that there werelong stretches ; of time when he did not perform over-time, and-the record shows that, he performed none at alllessovertime in 1982 did not have reductions whichcould fairly be describedas eliminationof their overtime.Corona and. Drillias had reductions, respectively of 16percent and 21 percent; Cucuta and Croce had, respec-tively, reductions of 47 percent" and 50 percent. On a rel-ative basis, therefore, a large percentage of the employ-ees in the stripping department were still performing 'sub-'stantial amounts of overtime. ' 'The overall reduction of overtime of employees whohad worked in both periods is thus not as severe as theGeneral Counselsuggests.While it dropped tonear zero -during February, over the course of the entire 3-monthwinter period the decrease, though substantial, cannot becharacterized as an elimination of overtime. The totalnumber of overtime hours worked in the period, Januarythrough February 1982,by`the employees who had held -similar positions in 1§81,14 mounted to-63.3 percent of theprevious year's total. In effect,, therefore, the reduction inovertime iii 1982, over the entire normally slow . period, -amounted to- a third of the previous year's overtime.It is interesting to note the difference in the experienceof Silburn,, who, was the cameraman.. He performed rela-as, much- in; January and February 1982 and substantiallymore in March 1982. The amount of his overtime doesnot, at all correlate to the overtime performed by. thestrippers: ,It does seem to correlate to the subcontractingin:1982.What this suggests to me is that Chirico correct- CONFORT ;& CO.ly ascribed the subcontracting to the availability of lowerprices outside the plant, a point I will get to shortly. ,It is also noteworthy -that, though every employeeworked fewer hours of overtime in. February 1982, thisdoes not Bold true for January 1982 when the recordsdisclose that most employees performed more overtimethan they had in January of the year before. In somecases, the increase was very substantial. Superficially,thiswould seem to substantiate the General Counsel'scontention, until it is realized that the only evidence inthe record respecting market conditions is the testimonyof Chirico.When the figure's are considered in the lightof his testimony, it appears that it was the substantial in-crease in overtime which justified Respondentin takingadvantage of the lower prices available outside the plant.The figures thus support Respondent's defense when:viewed in the light of business exigencies.The volume and the timing of the subcontracting iswhat fueled the suspicions of the General Counsel, forsubcontracting dropped substantially in the period fol-lowing Confort's promise to reduce it, rose sharply fol-lowing, the damand of Local One for a meeting to nego-'tiate a collective-bargaining' agreement, and reached alevelwhich was the highest since May 1981 during thesupposedly slow period of January through March 1982.The General Counsel, in her posthearing brief, calculatedthe monthly quantity of subcontracting. She argued that.the figures substantiated the drop in the opportunity towork overtime hours, following the direction that anamount of work subcontracted out of the department.The records unquestionably corroborate-the intuitiveconclusions reached by the employees regarding the :drop in overtime and the increased subcontracting. Whatthey do not do is support 'the General Counsel's'allega-tion that the shift was unlawfully motivated. I thinkthese records have to be reviewed against the back-ground of Chirico's unrebutted testimony. In addition to,his testimony respecting , the, general principles which,governed subcontracting and overtime, Chirico gave tes-timony of a very specific nature about 'what happenedduring the period from January through March 1982. Inso testifying, he met the contentions of the ,GeneralCounsel head on. He testified explicitly. that that periodwas 'abnormally slow throughout the industry in New,York City, even more so than "usual at that time of the$40 per plate as against in-plant production cost of aminimum of '$48. Accordingly, the work was sent out.'The Equitable Life Insurance Company job would have'entailedwhat he referred 'to as "$70-$75 man-hours."The parts of . the, job that would, have been" more expen .sive on the outside, the printing and biiiding, were donein the plant, while the plates were bought outside for$40.This testimony by Chirico is of critical importance.'Had -it been confined to generalizations, 'there might be'room-for argument, but he-became specific with' respect 'to the basis for the actual decisions made in the firstquarter of 1982. His testimony was not controverted inany credible -fashion, though some of the employees' dis-puted that January through March was normally a slow.571period.The 1981 overtime figures, quoted above, doraise a question about-that, but there is no evidence toshow whether the overtime figures for 1981 are normal,below normal, or above ;normal. I credit Chirico's testi-mony in this regard for* a number of reasons. To beginwith, he impressed me as a credible witness by his de-meanor and the clarity and specificity of his testimony.Second, he was familiar with the actual records of theCompany. Third, he knew the overall operation betterthan the employees could know it. Fourth, a contrary ar-gument would compel us to believe that Respondent's il-legalobjectives drove it to subcontract work whichcould have been more cheaply produced inside the plant.Even the'General 'Counsel did not dare push that argu-ment, and Confort did not impress me as being the kindof business man who would permit himself to be drivento that kind of irrational behavior. Finally, the figuresbear out a point that Chirico made respecting the suddenand unpredictable manner in which large jobs sometimescame into the plant. Thus, among the jobs subcontract-ed,were numerous small jobs involving one or twoplates,which might have been done in-plant, but can bebelieved to fall within Chirico's testimony that work out-side was cheaper throughout the period. The larger jobs,however, show up in an irregular pattern:Month,Flats1981:May125June29July4August0September52October4November103December41982:January161February147-March152April311Comment89 flats" in one job, divided between twosubcontractors ,39flats done for one customerThree jobs for differentcustomers in-flats.One job involving 115 flats was dividedbetween two subcontractors;anotherjob involved 33 flats.2 jobsinvolved;respectively,93 and 45flats.Jobs done for 4 companies involved, re--spectively,29,28,22,and 20 flats.spread among 14 customers,for one ofwhom 204 flats and plates were donein the last 2 weeks of the month; 19and 16 were done respectively for 2customers.Looking at these figures, it may be argued that the.fluctuations seem to correlate to the critical date of June15,when Confort had hismeetingwith the prep depart-ment ' and. to- January, When-the Regional Director or-dered an election. At the same time, however, it is obvi-ous that in the months in which the greatest amount ofsubcontracting was done, a small number of customers,usually one or two, account for a great proportion of theentire workload for the month. The pattern of workflow 572DECISIONS OF -NATIONAL LABOR RELATIONS BOARDis consistent with the pattern described by Chinco. Fur-thermore, the monthly pattern can as easily be seen as arefutation of the contention that it correlates with theConfort meeting and the Regional Director's order foran election for, while-the amount of- subcontracting wasvery small during the. summer,. following the meeting,and rose to 52 following the notification to the Companyof the union campaign, the amount of subcontractingdropped markedly,(to four flats). in October. It rose in"November, but again,dropped.markedly (again to 4 flats)in,December. There is thus no consistent pattern andcertainly no pattern consistent with the allegations of thecomplaints..Finally, I note that-the inference, which the GeneralCounsel sought to raise from the evidence, that VonErden did some stripping work,as a meansof reducingthe prospects for overtime, is weakened by'Dierna's tes-timony_that sometimes,' 'when there was little supervisorywork to be performed by him as assistant foreman in theprep department, or when Von Erden was out sick, hewould do the' physical work available at -the strippingtable.Dierna said''it was 'normal for Von Erden.to pitchin if somebody was out sick and there' was strippingwork to be done: This'would gave unnecessary' overtime.Furthermore, according to ' Dierna's testimony, 'men arecompelled to-take their'fourth vacation 'week every year,and at that time Von Erden worked on the strippingtable because they were busy-'Thus; thefact that VonErden or Dierna e might have. worked on the strippingtablewhile employees. were, taking forced vacations in1982 would not necessarily be attributable -to - the factdeparting from past ,practice.. = - ,On the entire-record, including the testimony and therecords of Respondent,,it has been established that in thewinter of 1982 there was a ,decline in overtime work-inthe stripping department and a' substantial amount of sub-contracting,. which has; been explained by Respondent asdue, to economic conditions in ,the market and to thesomewhat unpredictable nature of Respondent's business.The General Counsel has not successfully related eitherthe inception of the. period of decline of overtime or, itstermination (or the inception; -of the period of normalovertime and .subcontracting) to the, campaign of LocalOne for recognition as the collective-bargaining repre-sentative in the lithographic unit.Accordingly, I find -that 'Respondent did not reduceemployees' overtime or increase subcontracting of workbecause of their activities in support of Local One or be-cause they engaged in 'any; -other form, of :concerted pro-tected 'activity.,-s -2.More onerous working conditions-October 1981and'February1982'--The complaint's' allege that' more'onerous'working'con-ditio_ns' were` imposed do 'the =empl'oyees` about October' 1981 ' and' February.-1982 =and , tliaf :Respondent;acting-thioiigh- its `foremenVon-Eiden, Caputo, and = Vitale,began a course of action in that respect immediately afterRespondent became aware, in September 1981, thatLocal One was attempting to organize'its 'employees andthatRonald Iannuzzi and Salvatore Cipriano were thein-plant committee designated by the Union to conductits organizing activities.Ihave reviewed at length the circumstances of thelong list of dismal incidents described by the General'Counsel'switnesses and Ispect in' which Respondent's supervisory employees mayreasonably be said to have acted repressively in imposingonerous' working conditions in violation of Section8(a)(1) and(3) of the Act.The principalmeansby which working conditionswere allegedly made more onerous were the curtailmentof -telephone privileges, restriction of conversations be-tween employees, institution: of a practice of followingemployees around and staring at them, and curtailmentof' overtime.Iannuzzitestified thatVon Erden showedhim a list of what lannuzzi termed "do's and don'ts"-activitieswhich employees could engage in and activi-ties, such as conversations on working time, which couldbe curtailed by the supervisory personnel. - Iannuzzi ad-mitted he never actually read the list, but insisted that hespotted his name and Salvatore Cipriano's name `on itand that it appeared to come from Respondent's attor-ney.a' Curtailment of telephone callsIannuzziand Dierna testified that privileges- whichthey normally enjoyed with respect to use of telephones "at the plant were curtailed . during the union organiza-tional drive. I find, however, that 'their testimony re-specting, such, curtailment contains indications that mat-terswere not, in fact, substantially changed from whatthey had alwaysbeen and that,to 'the extent' 'thatchanges were made, they were made for sound businessreasons having no'apparent connection to the Local OnecampaignThus,Iannuzzitestified that 'he had, formerly been al-lowed 'to make telephone calls on a 'pay telephone andhad been allowed to receive calls on the private compa-ny telephone,` but conceded an important qualification tothe effect that he had these privileges "as long as I didn'tabuse it, didn't stay on the phone very long." The onlychange 'instituted by Respondent was that, formerly .when personal calls came in, Von Erden would pick upthe -telephone, but now a system of notes from theswitchboard has been substituted. In addition, since Sep-three occasions to cut short conversations, he was havingat -the' pay 'telephone. lannuzzi asserted that nothing likethat 'ever happened before 'the organizing campaign. Afurther restriction was imposed in December '1981 when-Von- Erdentold Iannuzzithat he 'could only receive calls-:on' the telephones in the stripping department if -theywere ; emergency 'calls. In that month, Von Erden' alsocurtailed"a call, lanhuzziwas 'making at the-pay tele-phone; telling him -to cut it short and get back to work.For proof that this was a discriminatory action direct-' ed agaiiisf him, lannuzzi points to the fact' that calls toother people continued to be put through He knew thisbecause he telephoned the shop from outside one'nightin.-March-1982 and asked to speak to Frank 'Vitale.-Caputo, the night supervisor, picked up the telephone CONFORT &,,CO.,and put the call right through to Vitale without askingwho was on the line or the nature of the business. Thus,unscreened calls were being put through, except to Ian-nuzzi.lannuzzi's interpretation of the change in practice wassupported by Joseph Dierna, who asserted that the prac-tice of giving people notes, indicating that they had had atelephone call -instead of calling them to the telephonewas something altogether new,. and dated from the elec-tion -or the start of the union campaign. Those twoevents, however, were '6 months apart. He cited an in-stance-of repression in January or,February 1982 whenhe made a call from the pay telephone, and he saw the.press foreman pick up the telephone in the press. depart--ment, .whereupon within a minute Von Erden came outto the pay telephone,. looked at his watch with an exag-gerated gesture as he passed Dierna, gave Dierna' a stud-'ied look, and then went into the Wren's room; he emerged2 minutes later, looked at his watch again, and walkedpast Dierna. Dierna fixed the time as after January 15 be-cause that was a time of heightened tension when thingswere starting to happen; such 'as the demands that con-versation cease and the change from calling people 'tothe telephone to giving them messages from the switch-board operator The same thing happened on a* ' secondoccasion, except that Von Erden walked. into the pressdepartment.,I find nothing inherently violative of employees' rightsin any of the practices of Respondent which are cited byIannuzzi and Dierna in connection with use of-the tele-phones. There is no evidence of any connection to theunion organizational drive other than-the timing of thechanges in practice. The rest of- the testimony given bythem indicates the lack of substance to the charges: Ian-nuzzi, for example, admitted that during a short periodof time when' he took Vitale's place as leadman- whileVitale was away, he received business telephone-,calls onthe extensions in the prep department which--were notscreened in any fashion, being presumed .to- be businesscalls.He insisted that all the calls he, received originatedwithin the, shop, but conceded that whoever :picked' upthe telephone. had no way of knowing that. ,-lannuzzi also made it clear that Caputo. followed : a,dual system of notifying lannuzzi of his calls. when' itwas a .business call, Caputo turned the telephone over tohim;when it was not a business call, even-if lannuzziwas standing right there, Caputo would take the message -and give lannuzzi a note to call the person back. Noth-ing. was done -to stop lannuzzi from making the returncall from the pay -telephone .located- just (outside, theoffset pressroom.,-Dierna also gave additional testimony, which consider-'salle-gation.Though Von Erden conspicuously .studied. hiswatch,as ,he passed Dierna at -the pay telephone, Diernaconceded that Von Erden said nothing. to him, made-no,change in his work assignment,. and took. no actionagainst, him of any-kind ,Dierna insisted tht, it made himfeel uncomfortable, which may have been Von Erden'slawful intention. Furthermore, the fact that Von Erdenwas walking past ,the pay telephone did not necessarilymean that he was doing so for the purpose,of exerting573pressure on Dierna, for all the prep department person-nel used-the toilet where. the pay telephone was locatedand the stripping department foreman has legitimate busi-ness reasons for going to the pressroom -frequentlyduring the normal business day. On one of the occasionswhen Von Erden passed -Dierna while he was using thepay telephone, -Von Eiden was carrying art work intothe pressroom.A 'discrepancy between Dierna's testimony and that ofIannuzzi should be'noted.lannuzzi implied thatemploy-ees in the stripping department were barred from makingoutgoing calls on the company telephone, though theycould receive emergency calls. Dierna testified that em-ployees.were still permitted to use the company tele-phone in two situations: to make emergency calls and tonotify their families that they were going to work over-time and would be home late. he conceded, as lannuzzihad, that in this respect company practice actually re-mained'unchanged. Moreover, Dierna did not attach thesame significance to the change in the system of report-ing incoming personal calls that lannuzzi did, concedingthat the only difference was the couple of minutes lostbecause a slip was- written, up and brought to the depart-ment instead of the call being put through to the employ-ee.The only case of late, delivery of a message that he.knew of clearly resulted from a mistake on the part ofthe switchboard operator...Speaking of switchboards; a concession by Iannuzzi ineffect justifies Respondent's change of policy with re-spect'tor.the'telephone. Iannuzzi conceded that the tele-xphone on Caputo's desk was the main company tele-phone at night. While he would not concede that his useof that telephone would have blocked calls from comingin to the Company,it :is'obvious that it would have im-peded conduct of business. 'to find. any. violation ' f'the A'ct. Devoting time'on thefob; to making `and receiving personal- telephone calls isnot one-of the rights protected by Section' 7 of the'Act.No claim is made that there was any interference . withuse'of,telephones for any protected activity. The actionsof Respondent'seem, altogether reasonable- to me, espe-cially4 hen 'considered in the light of testimony byOrbine 'respecting problems with employees' excessiveuse of the company.telephone for unauthorized purposes.O'rbine'testifie'd that-Hanlon asked him to investigate theuse, of telephones by employees as a result of a sharp. in-crease in the Company's telephone bills. One`'of the ef-fects 'of the 'investigation was a disciplinary warning -toSalvatore Cipriano, which is discussed separatelyb.Restriction of conversationlannuzzi,Dierna,and; Cipriano. complained.that unlaw-ful restrictions -were -placed -upon. their conversations, inthe plant ; They. assert: that,: since the tables in, the strip-ping ' department , are so -arranged that at,each table ; twostrippers face each other, conversation at the workplaceisalmost,inevitable,but employees' right to conversewas - restricted ,there as well- as at other places in - theplant. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDDierna explained why conversation between the strip-pers was normal. The job is a tedious one. The tables aresituated face to face.The men work with their hands.Conversation is an inevitable concomitant of this type ofwork, and it had been-previously allowed,with the rec-ognized limitation that it was not to get out of hand.Cipriano also testified that prior-to September 1981 thepractice in the stripping department with respect to em-ployees talking during working time was "pretty liberal."At the same time, he conceded an important qualifica-tion: they "couldtalk as long as we didn't abuse it."Cipriano was much exercised by an incident in Octo-ber 1981,which he asserted was without,precedent, inwhich Von Erden came out of the stripping departmentand broke up a conversation which he was having at thetimeclockwith several employees,from other depart-ments.Von Erden told him to get back inside the strip-ping department.On the way back to the prep depart-ment,Cipriano demanded to know why he was not per-mitted to talk while the others were.Von Erden toldhim that he was not the foreman of the other employees,but in his department he intended to follow guidelines setforth in some papers, which he held up for Cipriano tosee.-The burden of Cipriano's complaint appears to be thatmanagement was zeroing in on him and lannuzzi,but histestimony proves only that employees in other depart-,ments were allowed to converse while he had to dowhat he was being paid to do. He"conceded these wereemployees in other departments.He also complaiiied thatCharles Caputo seemed to be making notes about con-versations between Cipriano and Cipriano's brother, who,also worked in the plant and with,whom he customarilyspoke at the end of his shift.IregardCipriano'stestimony as insubstantial.Hefreely conceded that the interrupted conversations hadbeen with employees in other departments on workingtime,which means'that he was not where he was sup-posed to be during his working time.Cipriano assertedthat Von Erden was acting pursuant to a list of permissi-ble and impermissible actions which Respondent suppliedto him.Ihave a great deal of difficulty crediting Ci-priano's testimony that he-read the new guidelines whichwere given to Von Erden.He conceded that he did notread them when they were on Von.Erden's desk. VonErden picked them up and held them in his-hand. Hewas 2 feet away from Cipriano and held the papers withthe printed.side toward himself.,Cipriano conceded thatbut, nevertheless;insisted that he had been able to readwhat was on the papers. It turned out, however,that hedid not remember the size of the type on the papers,whether it was normal typewriting size, or any detailswhich would have lent credence to his account.Dierna testified that h'e ' could not remember_ any re-strictions on employees'conversations prior'to-1981; but he became a'ware'of a change in policy in-February 1982, when Von Erden stopped a.conversation'between him and Iannuzzi and stated that he was doingso pursuant to company policy.Von Erden's statement was not, in Dierna's-view, pro-voked by anything about that- specific conversation butwas a deliberate attempt 'by Respondent to pressure theemployees.Dierna goes beyond Cipriano in noting dis-parate treatment of strippersby Von 'Eiden.He pointedto Von Erden's overlooking the presence of the camera-man, Silburn, in the work area of Dexter Davis,the pla-temaker;night personnel coming in' before`the start oftheir shift and engaging in conversation with daytimestripperswho were'supposed to be working; and VonErden engaging in conversation with Drillias and walk-ing right past people engaged in conversation without re-action,whilehe would literally put his head in his handsand stare at Dierna and Iannuzzi if he discovered themtalking.Like Cipriano,Dierna observed employees inother departments engaging in conversations on-noinbusi-ness matters without interference from management.lannuzzi's testimony was that prior to the organizingcampaign, there had never been a problem with respectto employees' conversations during working time; if itbecame 'excessive,Von 'Erden would gently prod thegroup for "a little more work,a little less talking." -There was a great deal of talk at a fairly steady levelregarding the union campaign which increased after thepetition was filed.-lannuzzi asserted that, prior to the campaign, he wasnot.obstructed from leaving his department,whether togo to the toilet,get a drink of water,or perform thedutiesof his job, even when that required walkingthrough other departments.He sometimes went to thecuttingmachine to - make blueprints without having toask. for permission-to leave the stripping department.Along the way .he might have some conversation with-other employees of a social nature.Things began tochange in the, middle of October 1981, when.Von Erdenshowed him the list of"do's and don'ts." Von Erdencalled his attention to a.sectionwhich stated that em-ployees did not have to be allowed to speak to eachother or to leave their departments on working time.Iannuzzi's testimony about specific instances when hisconversations were curtailed was not impressive.-George Von Erden stopped lannuzzi from talking to `Sol Fontana,a letter pressman,in the pressroom on oneoccasion. Iannuzzi could only place the- time as duringthe year between September 1981 and September '1982.Von Erden asked him what.he was doing out in thepressroom and told him to return to work.lannuzzi as-serted that he could not remember the subject matter ofthe conversation,notwithstanding which he insisted thatthey were not talking about Local One or 'the ConfortEmployees Association. (Iannuzzi conceded.thatwhenhe was soliciting signaturesfor Local One hesometimesdid it in the plant.)On, one occasion in December 1981 when Iannuzziwas working at night he was stopped from talking to athird floor.The foreman of that department, Spencer- Sil-vers,' gave him a strong hint to leave the department. Hisfriend was working at the time. '-The only other times when he was stopped from, talk-ing involved instances in the prep department itself.During the period from September 1981 to September1982, besides being stopped from talking to Dierna, Ian-nuzzi was stopped from having conversations'with Dril- ICONFORT & CO.has (stripper),Croce (apprentice stripper and plate-,maker),Davis (platemaker), Silburn (cameraman), andMauro (stripper).Although Iannuzzi was extremely vague regarding thetiming of these events, it is apparent that they occurredwhen Iannuzzi was clearly impeding the progress of theCompany's business.HisconversationwithDexterDavis, for example, appears to have occurred in Davis'work area while Davis was standing at.his table waitingfor the burning light to go out.-Davis was supposed tobe watching the machine, but he was not' watching itwhen Von Erden walked in and interrupted them. Ian-nuzzi, of course, was away from his' own, work station.In the instance in the,cutting room,, it is to be noted thatitwas not Von Erden, but the foreman of another de-partment who curbed Iannuzzi's conversation, with obvi-ous justification.lannuzzi explained the situation with Davis by assert-ing that he was coming into the department and wasstopped by Davis, who asked him a question about a jobhe was doing. Yet when -Von Erden came by and askedwhat the problem was, Iannuzzi said that there was noproblem and returned to his own work area. In this in-stance,Iannuzziwas away from `his own workarea and,maker ' which probably more appropriately should havebeen provided by the. foreman. The problem certainlyshould been disclosed to Von Erden when he askedabout it._Iannuzzi stated that he was stopped from talking to -Drillias in-March 1982. Drillias' worktable is just behindlannuzzi's,so that they work back to back. They werestanding at their respective worktables during workingtime and talking to each other. Iannuzzi'turned around to',talk to Drillias. The subject matter of- the conversationwas the slowdown of work in the department and thefact that work was still going out. Von Erden-came overand ordered them back to work. It would appear : that,directly connected with their work which wasgoing onduring working time in a working area.Iannuzzi recalled two instances of interrupted conveysationswith Vincent Croce. In the late winter-,> afterr, the,election,Iannuzzileft his own work unattended and: wastalking to Croce, at Croce's worktable, which was two,,tables away from-the one at whichlannuzziworked. Iannuzzi walked over to talk to Croce, who had called: him,ostensibly because he needed something explained-.to him(he. did not ask the person working at. the .table-between `them). Von Erden got up from, his desk, 'which"was4,20told him he, was explaining something, to, Croce ; and, re-turned to. his own area, Iannuzzi's explanation for,, this..departure from the, concededly,normal,..practice 4,,of,having the, foreman, provide instruction was that some,,-_times the. apprentice does not want ,to' go to the foreman;with so many questions and, in' any event,. Von Erdennever made it. explicit that the apprentices should discusstheir problems only with him. I find this kind of poten-tially insubordinate rationale wholly inadequate justifica-tion for lannuzzi's action and certainly. not. basis. foii.com ;plaint-against the foreman.575A second occasion-when Von Erden stopped lannuzzifrom talking to Croce occurred, in similarcircumstancesin late winter or-early spring,, not too-long after the firstincident. lannuzzi left his own work to go over and talkto Croce,. who assertedly needed help. (from. anyone butthe foreman).,During the same time period there was one-incident inwhich Von Erden -stopped. Iannuzzi.from, talking to Sil-burn, the cameraman: The camera room is in a' separateopen area of the prep department and about 25 feet awayfrom lannuzzi's stripping'=table.Iannuzzitestified that hewent over to get his negatives to do his job. Sometimeswhen a duplicate negative.is needed, the negative is runthough the-processor and.in 6 minutes the piece of filmcomes through. It is normal to wait around for the nega-ing to' Silburn while he was waiting for it. lannuzzi con-ceded,, under examination ,by Respondent's counsel, 'that .Von Erden did not stop, him from'-talking to Silburn: -It -told him that he was 'waiting for the .negatives to comeout,Von Erden said nothing and walked away. Iannuzzi _then' went back to his, work 'area. The;situation^ does -not ,seem to' me to involve' any coercion-or curtailment- of-conversation.Mauro worked dn'the night shift' at'the stripping tablestood next to Iannuzzi's' working area: ' Iannuzzi;' whose --shift ends- at' 3:45 p.m:; was working `at the;'time.'Von'Erden, who supervises' the bight shift in the prep''depart-ment until he goes, home at 5 or-6 p,'ni., was`athis'deskand;" of -course, was aware-'tliat =Mauro' was notyet'onduty.' He"came`"over ands toldMauro'that'. Iannuzzi wasstill '`wo'rking and, that ,they should break it 'up'and"Mauroleft:^-Iannuz`zi's testimony- about the conversations`inter`rupt-'ed I by Von Erden establishes ` no "violation" of the Act--',The, character of Von' Erden' s' conduct is 'illustrated by':Iannuzii's testimony that when Von'Erden came over'to`him-arid ,Diernahe would just tell us like, let's have alittlehit;,'morework;_a little less' talking."He -did notrecall how many times this happened, ' but it 'happenedanytime: Von- Erdensaw Iannuzzitalking to Dierria. Ian-nuzzi thought it happened, three : times . in the 'mon`th ofOctober] ;1981`. 'All of, these instances' occurred 'while `they 'were at,their worktables.lannuzzi further conceded that Von Erden's statementto;talk _41ess-and. work' more, was something which he said"overall to everyone, in the, department:—It, was snot, directed personally, at meIannuzzif,conceded ,that; VonErden`. made, this` statement to' everyone prior to thertime53,.Local One filed its..petition,and that he had, ,heaidwhimspeak:torotlier people about excessitalking,h. _,,It.otigh`he had. riot spoken- rectly^,to,Iannuziiabout it.. He hadspoken to other people individually and he had spoken tothe prep department in general. This concession leavesvery little _,lustification.forIannuzzi's charge that he^was ,being singled out far, repressive ;treatment: `Nor. do I 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDthinkIannuzzi'scharge,is supported by the fact that inOctober 1981 Von Erden showed him the list of "do'sand don'ts." Iannuzziread only one paragraph, whichstated that the foreman could stop him from talking toother employees- during. work hours. Von Erden's state-ment that he was going to abide by those instructions isnot violative of the Act.-!-When asked to name the other employees who walkednuzzi namedFrank' Vitale, John Searle, and Sal Fontana.Their situations, however, were not at all comparable tohis own. Vitale was the leadman at night, whose job wasto pass orders on to other employees. Searle was a press-man; who spent his time in the press department. Ian-nuzzi conceded he did not know if Searle was talkingabout business problems, such as specific color of ink,with any otherpressmen.Fontana is in the letterpress de-partment,which is physically separated from the prepdepartment.Moreover, though lannuzzi observed Fon-tana talkingtomany people, he did ' not hear what hewas saying, and, he conceded that Fontana-would havehad occasion to. discussbusinessproblems. with otherpressmen..It is understandable, therefore, that when-Iannuzzifiled a .written protest with Orbine, the vice president,about the fact that. Von' Erden was permitting otherpeople to engage in conversations during working time,and Orbine invited him to disclose the names of any per-sonswho .were engagingin such activities,Iannuzzinever responded. I do not creditlannuzzi'stestimonythat. he gave the names of people who were violatingcompany rules to his foreman for transmittal to Orbineand that, though he saw Orbine on a daily basis, henever asked Orbine,if he had received the names. In histestimony in these proceedings,-he only named three per-sons,of whom one was a leadman, two were in differentdepartments,, and none was' talking within.Iannuzzi'srange of hearing and, for all he knew, was presumablyattending to business.Ifind that the-only conversations whichIannuzzi wasstopped from holding were those which had no relation-ship to the business lie- was supposed to be taking careof. I perceive no violation of the Act in_any of the in-stanceswhich he cited as examples of Respondent's re-pressive and illegal behavior.-c.Following and staring .Cipriano testified that, commencing in September1981,ManagementRepresentatives - Charles Caputo andFrank Vitale were in the toilet area all . the time, watch-ing him.This-was a practice they had never before ,fol-lowed.When they saw him walking to the bathroom,they walked!in also.One,of them would follow him.However, when asked whether they used the facilities,he said he was busy and really did not know. Later, Ci-priano changed his testimony ' and testified that this prac-tice started around Christmas time 1981, and he conced-ed that nobody followed him in October' and November1981.He insisted, however, that Frank Vitale followedhim into the toilet on an average'of three times a week.His testimony on this point,as on allothers respectingwhich he testified, was uncertain:Q. Did he [Vitale] go into the bathroom himself?A. Yes, he did.Q. And, did he stay there while you were in?A. Yes, he did.'Q. Could you see what he was doing in the bath-room?-.A. No, I couldn't.Q.Where did he go in the bathroom?A. Washing his hands.Q. Pardon me?A. Wash his hands.Q. Just to wash his hands.JUDGE LAWRENCE: That is all he did?THE WITNESS: He might have done more.JUDGE LAWRENCE: You didn'tnotice?THE WITNESS: No.Ihave noted that Vitale was the nightimeleadman inthe stripping department. He was not a supervisor withinthe meaning of Section 2(11)' of the Act. This is a factwhich' certainly was knownto lannuzziand Cipriano.Whenlannuzziwas asked to fill in for Vitale, he was fill-ing in for the lead stripper. In fact,IannuzziquestionedCaputo as to who would be in charge and was told byCaputo that Caputo wasthe immediatesupervisor of thedepartment and the rest of the plant. Caputo testified, "Itry to getthe messagethrough to him that provided thathe did everything on the schedule the way I- needed itdone for theevening,Iwouldn't say anything to him."Caputo went on to testify that he told Iannuzzi that ifthings did not go according to plan and the way heneeded the work, he would take full charge of the de-partment "away from him and supervise it the way Iwanted it" and that- would be done whetherlannuzziliked it or not. Von Erden testified that Frank Vitale wasa stripper who cairies out the instructions that he, VonErden, leaveswith him.He would tell him to have par-ticular employees do certain jobs and describe what hasto be done. Vitale is a stripper and also gives out .workto other strippers and platemakers and sees to it that theschedule thatis'given tohim is followed and is carriedout into theevening.Vitale has no function in connec-tionwith hiring and firing. Caputo was responsible fordiscipline on the night shift. Vitale has no authority toimpose discipline. He is paid on an hourly basis. (Caputoispaid on a weekly basis.) Vitale receives payment forovertime (Caputo does not).Von Erden testified that he would `often alter theworkflow and notify, Vitale about work priority, a deci-sion which Vitale,would never' make.Nevertheless Cipriano testified that at the time that hewas hired (September 26, 1975) Von Erden told him thatVitale was to be his foreman: However, 'hen `pressed on'cross-examinationCipriano admitted. 'that- he' did -notrecallwhether Von Erden actually used the word "fore-man." What happened was that he started at 1 o'clock inthe afternoon an workeduntil 8:15 p.m.,so Von Erdentold him that, after the day shift ended at 4.15, he was totake orders from Frank Vitale.Actually,Dierna was theassistantforeman and waspaid more than Vitale. He testified flatly that Vitale wasnot an assistant foreman.He was a stripper and he spent CONFORT & CO.577almost all of his time doing that work. Dierna testifiedthat at night Vitale would concentrate on keeping thework flowing. Caputo would be in the pressroom, withoccasional visits back to the prep department. Caputowould spend about5 minutes an hour inthe prep depart-ment while Vitale would be there all night.The fact that Orbine told lannuzzi that the departmenthad grown and they had more presses at night, tying upCaputo, and expressed the opinion that it was time toelevate the job to a supervisory level and may have of-fered the job tolannuzzidoes not mean that Vitale wasalready performing functions which raised the job to thatlevel.Orbine testified that he was looking for a replace-ment for Vitale as leadman at_night.Iannuzzi certainly knew all of this because when Ian-nuzzi took' Vitale's place he performed the same func-tions as Vitale had done. In most cases the work assign-ments were determined by the day foreman and werejust passed on by Vitale.Ihave gone at some length into the question of Vi-tale's status because it appears to me that not only has nounlawful conduct on his part been demonstrated by anycredible evidence, but it has not been established thatRespondent would be chargeable with such conduct hadit been committed.Cipriano also complained that Charles Caputo seemedto be taking notes on his activities.Salvatore Cipriano would check with his brother Vin-cent every night to find out whether he was leaving athis regulartime.Charles Caputo was present and able toobserve these conversations. Though Caputo did not 'talkto him about it (nor did any other management repre=sentative), he wrote notes. Cipriano testified first that,prior to'January 1982, he had never seen Caputo writingnotes.He noticed it for the first time when he was usingthe pay telephone on February 17. Then he said he firstobserved Caputo doing-it sometime' afterOctober 1981.The February 17 incident involved the fact that he wasaway from his work area to talk to an` operator at one ofthe presses for 'approximately 2 to '3 minutes and' wasmaking a phone call when he should have been working.The operator was his brother Vincent Cipriano. Thiswas his nightly check to see if his brother was leaving athis regulartime:Cipriano testified that night-shift em-ployees are allowed to clock out2 minutesearlier; it washis practice to use that time every evening to call hometo ask his wife if she needed anything. He would thenwait for-his brother who finished work at 11' o'clock or10:58 p.m. Prior to February 17, 1982, he never sawmanagementrepresentatives in the offset department areawhere the pay telephone is located when he made' thecall.-Iannuzzitestifiedfirst thathis harassmentstarted' mDecember 1981, and changed that to September 1981, atthe time that he initiated the organizing campaign in theplant..He was followed around wherever he went,whether it was to. the toilet or to another department onbusiness:,-` '.." ' ' 'Right - afterRespondent''received _a' letter from theUnion designatinglannuzziand Salvatore Cipriano as thecommittee for Local One,Iannuzzi"noticed people werestarting to follow me around." A vigil was' commencedand maintained by Von Erden, Charles Caputo, and two-employees. According to lannuzzi, Von Erden was con-stantlywatching him and stopping him from talking toother people. On an occasion when he left the depart-ment to go to the toilet, Von Erden went in with himand came right back with him. At another pointfhe saidVon Erden did not follow him in: "He constantlywatched me at my work area, that I was not talking withthe person across. from me That still. goes on today."Accordingto Iannuzzi,Von Erden stared at him.Iannuzzitestified at length regarding the fact that hewas followed around. He was followed by George VonErden, RichardWatts,Charles Caputo, the night-shiftforeman inthe pressroom which is separated from thestripping department by a door and a wall, SpencerSilver, and the night foreman in the bindery on the thirdfloor, Stanley Ruckenick.lannuzzi'sworking hours were8 a.m. until 3:45 p.m. Caputo camein at 8:45 p.m. onmost occasions. He did, however, come in early on manyoccasions. lannuzzi had great difficulty fixing the time ofany occurrences involving Caputo. He was sure it wasafterAugust and possibly early in 1982. In early 1982Caputo worked the day shift for a period oftime, atwhich time he watched lannuzzi. He did not follow himaround but watched him,leaningover backwards inorder to'see through his office window and he stared atlannuzzion an occasion whenlannuzzi'was giving some-thing to the pressmen.Prior to September 1981, when lannuzzi had conversa-tionswith pressmen in the press department whileCaputo was in the-department, Caputo did not stare athim during those conversations..Iannuzziasserted that Von Erden followed him on anaverage of once a day.In Iannuzzi's own words, he "wasconstantly followed, if I'm not where I'm supposed tobe." lannuzzi effectively fixed himself as being requiredto remain in the press department by testifying that anoverwhelming percentage of his work involved strippingand opaquing., He insisted that at other times he had tomake plates, make blueprints, and do filing. Filing in-volved less than 5 percent of his time; making plates in-volved 5 percent and platemaking was done in the prepdepartment. Unquestionably most of his work requiredhim to remain physically in _ the prep department andmost of the time he had no business being anywhere else.He conceded that getting blueprints cut was a matter ofonly a few minutes. More importantly, he conceded thatVon Erden never seemed to follow him when he wasdoing something, obviously in the course of .his duties,such as carrying paper, disposing of plates,' bringing aplate to a pressman, or fixing something already mountedon the press. Iannuzzi conceded that he knew of no oc-casion upon which Von Erden followed him while hewas engaged in the work he'.vas`paid to do. He finallyconceded that Von Erden followed him only two orthree -times between September' 1981 and May 1982,maybe once'a month, but insisted that the staring was'adaily routine.One morning in February 1982, Von Eiden called Ian-nuzziover when he came in to work and ordered him tocut out conversations with other.employees in the strip- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDping department and'not to leave his work area.lannuzzinoticed that nothing was done to curb other employees'conversation;when he had business in other departments,he saw employeesthere'talking and conversing- in thenormal manner.In that same month,an incident 'oc-curred in which Von Erden preemptorily'ordered Ian-niizzi to re'turri'to the stripping department,interruptinga conversation with an employee of a different depart-ment. Iannuzzi,who worked for Respondent for almost20 years,`asserted that these incidents were withoutprecedent.Iannuzzi-asserted that the new restraints interferedeven with business conversations.In addition, 'the fore-man stopped him from talking to' Dierna across the strip-ping table although the foreman had no idea what theywere talking.about because he could not possibly haveheard what they were saying..Iannuzzi testified that hewas stopped from talking with Dierna across the table onnumerous occasions and was also stopped, from talkingwith him in the department even when they were awayfrom.the worktable.It is apparent,however,,that the curbs imposed,on Ian-nuzzi,Cipriano,and Dierna for the: most part affectedconversations of a social,nature which-they were,carry-ing on when they-:should have beenworking and whichseemed,to take an'excessive:amount of time away, ffrom,work.This seems to have been -especially,true ofIannuzzi'sconversations . outside; the 'stripping depart-ment.There,seems to:have-been no operational necessityfor -Iannuzzi to conduct extensive-conversations outsidethe stripping department.-'On cross-examination,lannuzziadmitted-that--he"Would have little occasion to discuss the. !work-with-the multilith operators:The plates-used by.thepresses are made from-negatives which are produced- bythe-camera-acid=-which are placed on a:stripping table'andstripped by w technician such-as, Iannuzzi;who normallyneithermakes-the plate nor takesit:out-to,the pressroom.The stripper-normally-turns the,processedcnegative:over'to 'a platemaker.If a; problem'arises,-it is.usually a strip-ping-problem-but, in that event, the-pressroom'foremancomes''backland `confers' .with .the stripping,department-foremen.`If Iannuzzi wantedIto initiate a discussion re-specting a problem, -he would speak-to his own-:foreman,-'not to`the foreman in the-pressroom. =The foremenhandle most of the problems between themselves. Thereare only"a small -number-of problems which would behandled"between Iannuzzi, -as stripper;rand!"thepressroom; -and =iiti-those-cases=the -foreman = of the-prep depai'tinent,would'send him over:-The- same proce-dure'obtains in the''case'ofthe web presses.Thus, asidefrom=cutting; wheni'Iannuzzi would nohbally, approach, =any problems-he' had to -take- up--withanother -departitient`would; i for - themost= =part-,be, taken%.u ptheieeafter-h' firsfbbnsul``own foreman. `=::r 'Iannuzzr'ezplained' `ttie'rea`son-,for" "hi's `p'resence in"thepressroom on the'second fob r as the needto-put the art-'"work'away,possibiy'bring`out'a plate, ,or "ask a' question.There`appear to'liave been some very ew'circumstancesinwhich he'might be required to talk directly to thepressman'instead of to the foreman,- but the'normal prac-tice`in' almost all"cases was to go to the foreman.- 'Von Erden testified-to an occasion at the beginning of1982 when he received a telephone call from RichardLutz in the production department complaining that Ian-nuzzi and an employee in - the'letterpress-departmentwere'engaged in a lengthy conversation,and wanted- toknow if Iannuzzi had ariy business being-there.VonErden' had to go and get him.Iannuizi'asserted that he had often had occasion-to cutblueprints, and that this might occur once or twice a dayor not at all on" a given day. Most of lannuzzi's work,however,did not result in the production of blueprints,and there was testimony that when a blueprint was in-volved it took 1 minute for the cutter to cut it down tosize and 2 to 3 minutes to walk across the plant.All told,an 'average of only 7 or 8 minutes a day was involved inthat process.(lannuzzi testified that he went up to thebindery on the third floor when he had to get blueprintscut down,though there'was a cutter on the secondfloor.)---Dierna also,testified that in February 1982 Von Erdencracked down on the conversations but, unlike Iannuzzi,Dierna was not cognizant of any great increase in con-versation among employees by reason of the impendingelection.He pointed out that the prep department waseasy to control. because it,isa quiet place without run-'ping machines; anybody who talked could be heard. It' had' been Von Erden's,practice to _ give a subtle hint ifthe talking was excessive.He would make some remarkabout the job not getting done or the employees not con-centrating.Early in, February,for the first time, VonErden referred to the restriction as a matter of companypolicy.Itwas,Dierna's.understanding that the change inpolicy was not a matter of degree, but that conversationwas. to.be cut out altogether.The result was an effectivecurbing,of conversation.Dierna described the differenceas follows:"Well;.the difference prior.to. this,was, it wasjusta quick word and- then gone,-whereas starting Janu-ary, it was a constant reminder,not only in the words ofspeaking but. just staring,constant reaction every timethere-was a word.said in the shop,-in the department."Caputo readily conceded that it was his practice tostare., at employees.He explained that he used eye con-sations-with employees over relatively minor matters,- butstill, letting them know that he knew what they weredoing'and that they should return to work.He followedthis practice after September1981 and the piactice..in-creased after that date for the reason that he'found moreand-- more groups of ^ people away from their work - sta-tions carrying on: conversations..On occasion-he did talkto-some of them. He -used eye contact to get Cipriano to-gets off the telephone and go back to work:According toCaputo,he' founditnecessary to stare -at-Cipriano- per-haps 15-times a -week. He followed the same practice-'with'-other employees,staring at-them between 5 and 10times 'a'night.sCaputo testified that at some point he hasistared'ate almost'everyone in the plant. He has followedthis practice since he became a supervisor in 1979.-Caputo flatly denied following any employee before orafter September 1981.- He testified that when he filled infor' a feiv"'days for the day supervisor in June 1982, he CONFORT & CO.579had occasion to supervise Iannuzzi.He had occasion tostare at lannuzzi because lannuzzikeptrunning into thepressroom with work or job tickets in his hands and en-gaging the pressmen in conversation.Caputo does theplate corrections himself without calling anyone from thestripping department.On the day in ,question he had notordered any plates,so there was no reason for anyone tocome out the stripping department into the offset depart-ment.Rarely does a stripper hand a job ticket to a press-man., Even though a stripper has given a plate to thepressman the job ticket should come to Caputo and doesnot go to,the pressman.If Iannuzzi had been followingcorrect procedure,he would have handed the ticket toCaputo instead of to the pressman.There are no circum-stances in which a stripper properly should be giving aticket directly to the pressman,who does not need it todo his work after'he has read it. He gives it back to theforeman.Ido not credit Iannuzzi's rebuttal testimony`that hewould have had several different reasons connected withhiswork to go into the' press department and deal withthe pressman or his denial that the practice was for astripper to give"a job ticket directly to Caputo ratherthan to the pressman.Von Erden testified that at one time or another he toldevery employee in the prep department to get back towork and denied having followed employees aroundeither before or after September 1981.D. Actions by Paul Russo1.Threats andwarningsIt is- allegedthatRusso told Iannuzzi that the Compa-ny was keeping files on him, -and"that this statement con-stituted a threat, whether standingby itselfor viewed as'awarning in the nature of a threat.He made certain ad-ditional statementswhich areasserted to be violative ofthe Act.The testimony, all' of whichcame from lannuzzi,makes it abundantly clear'that the statements attributedto Russo were directedsolely tolannuzzi and were notmade in the presence or hearing of other employees ofRespondent.It is also to be noted that-the allegation thatRusso made threats "to employees" that theywould befired if theybecame or remained members of Local Oneiswholly unsupportedin'the testimony.The testimony isthat he spoke to _ lannuzzi.They hadnumber of years. -Their conversations,whichoccurredduring the period from September through February, alltook place in asocial setting away from Respondent'spremises,at a much-frequented bar, in the presence ofother personswho were.not employees of Respondent.This is thetestimony respecting what Russo said:Q. (By Krieger-continuing)Can youtellme whatdid.you say,toMr. Russo and what did Mr. Russosay to you during this conversation,withrespect toyour supportof Local 1?A. I told Russo that I was involved with Locall's in-plant [and he] told me that the company waskeeping files on me and that the company had in-tended to drag the proceedings out for as long aspossible.Itmay take up to four years,and that I probablywouldn't be workingfor the companyat the timethatwe had an election;that I would probably befired by then.Q.What ifany conversation did you have con-cerning Mr. Cipriano?A. He toldme that he would do everything inhis power to try to getSalCipriano and LarryMauro fired because he felt that he had helped themin the company,and now they were going againstthe company,because theywanted Local 1.A. I thinkthat he told me that the company waskeeping files on me and that I would be fired, and Iwouldn'tbe with the company at the ,time that wehad an election,if there was an election.He said the company would drag out the pro-ceedings as long as possible.Russo flatly denied.telling lannuzzi anything aboutfiles;,about beingfired by the Companyfor his activities,or thatthe Companyplanned to drag the labor case onand on. He testified,in addition,that no one in the Com-pany-ever instructed or requested him to talk to lannuzziabout the Union.Having observed Russo's forthright de-meanor. in the course of his testimony and the clarity ofhis exposition of the events in which he was concerned,as compared with-lannuzzi's frequent contradictory andvague generalizations and hesitations,IcreditRusso'sversion of the conversations. between the two men.Furthermore,itisapparent that Russo lacked suchstatus as,would render Respondent liable for statementswhich he might -have made to Iannuzzi.He was an em-ployee in a technical job in the production department(which has four orfivepeople in it) - who normally ap-peared for work dressed in a suit or at least a shirt, tie,and slacks, and worked in an enclosed-area surroundedby walls which reached from- floor to ceiling.The testi-mony indicated -that there had been.occasions, bothwhen Von Erden was present and when he was absent,- on which Russo had assigned overtimework.Iannuzzicalled him an "assistant production manager,"assertingthat Russo had so styled himself.However, Iannuzzi wa-vered in his testimony on this point.In his own testimony, Russo identified himself as aproduction coordinator,responsible for gettingthe workout in the most,productive and. efficient manner. This,however, involved him in matters such as layouts, sched-uling of work,, purchase.of inks, purchase of plates, andsimilarmatters of a technical,rather thana supervisory,nature.When he-completed a_dummy ofa job,he turneditover to George Von Erden,,who then delegated thevarious aspects of thework -to his people. Russo did nothire orfirefireanyone and has never performed such func-tions,with the solitary exception of the recommendationof a person at the instance of Iannuzzi, in which instancehe did not attend the applicant's employment interviewnor participate in the decision to hire him. He supervisedthe stripping department for a few days in January 1982while Von Erden was away, but such isolated occasions 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDare insufficient to constitute a person a supervisor withinthemeaning of Section 2(11) of the Act. That isolatedoccurrence in January 1982 could not have-misled Ian-nuzzi, who was a personal friend of many years' standingand must have been thoroughly knowledgeable respect-ing Russo's actual status. It is apparent that Russo per-formed none of the functions enumerated in Section2(11) of the Act, including the responsible direction ofemployees on, a regular basis. (Cf.Big Rivers ElectricCorp.,266 NLRB 380 (1983).).Accordingly, I find the evidence insufficient to war-rant a finding that Russo threatened- Iannuzzi or madeany of the warning statements attributed- to him. Thepossibility that such- statements might have been made inthe circumstances is insufficient to excuse the require-ment that they be proved by a preponderance of thecredible evidence. I -also find that Respondent is not, inany event, chargeable with responsibility for any state-ments Russo might have made.Finally, I believe that the statements' themselves areambiguousMade in conversations which took place be-tween friends of longstanding; they may fairly be read asstatements of fact and prognostication. Of course, theonly interpretation' in the --record is Iannuzzi's,sinceRusso'smaintains.he never- made the remarks. I find,however, that Iannuzzi's' quotations are susceptible ofmore than one interpretation and I do not think Russo'sremarks sound like threats.2. Interrogation' by Paul RussoRusso testified, iii response to a - question from' theGeneral Counsel, that he did not remember asking Ian-nuzzi in September 1981 whetherIannuzziknew whowas involved in the Local One organizing campaign. Hedid admit to having asked Ian.nuzzi what he knew"'aboutthe-'LocalOne campaign to organize Confort" and ' theCompany. Iannuzzi's response was something. to theeffect that all' he wanted to do was to see' what LocalOne had to offer.-There is nothing in anyone's testimony about this con-versation which permits an inference that' Russo's ques-tionwas- coercive in nature. The element of ' coercion isan essential ingredient of unlawful interrogation underthe 'Act.'Accordingly, I find' rio unlawful interrogation by'reason of Russo's having put the question 'complained ofto Iannuzzi.'Joseph Schatzle-Jo-se-ph` Schatzle is- a `pressman who works 'in the' pressdepartment. 'Confort," who- "made' a-' practice -of -passing :through the plant several times' a day, ' made a remark tohim '1 day in October 1981 after Board hea'rings' on theappropriate unit liad been-held. This`remark:is'alleged'tohell' did you-ever get, involved'-in 'this?"`Placed in -thecontext of their personal relationship, it may-be'argued"that Confort's remark is somewhat ambiguous and with-out discernible coercive impact on Schatzle, - but such-a.view- ignores -the 'overall situation 'surrounding' themaking of the remark and its potential effect on 'otheremployees. The facts, set forth without contradiction inthe testimony of Confort and Schatzle, are as follows: -years, in the course of which Confort had had personaldealings with him. Schatzle had an unfortunate history ofill 'health and personal. grief. Confort was familiar withhis problems -arid-assisted in the investment of the pro-ceeds of a settlement Schatzle obtained in a medical mal-practice suitConfort greeted him every day as he passedthrough the plant. Schatzle testified at the Board hearingon the appropriate unit. Several days later, on' his tripthrough the plant, Confort noticed that Schatzle waslooking even sicker than he usually did. Confort de-scribed what happened next:He seemed to be beat : . . I went over to him andsaid, "Joe, what's the problem?" He just shook hishead and it was about that time that I realized thatithad taken quite a toll on Joe, both physically,emotionally and mentally, I guess, the hearings, andI said to him, "Joe, how the hell did you ever getinvolved in this?" I said something to the effect,"How the hell did you ever get involved in this?"He. didn't answer me, and I walked away.If Confort -had said "we" instead of "you" I would havesome' doubts about the import.of the question The pro-noun used, however`, casts on Schatzle all the burden ofinvolvement in something that is impliedly characterizedas unmanageable, out of bounds, confrontational, swelledbeyond proportion, and of such a nature that a- goodperson would like to be extricated from it at all costs.Confort's remark places a burden of some sort-on' Schat-zle and, employees similarly' situated and at .the- very leastdemonstrates the displeasure of-John Confort at their in-volvement I believe Confort's testimony that the, makingof the remark was provoked by the apparent strain onSchatzle. There can be little doubt, however, about thethat Schatzle had no business being mixed. up ,with- theunion campaign and should have supported the Confortposition on the-appropriate unit. Questioning Schatzle'sinvolvement was inevitably coercive in effect, and was.unlawful.2.The meeting with the CEA.committeeJohn Confort's=style is well illustrated in events'whichresulted in charge's -of unlawful interrogation by.-him-ofthe' members of the Confort Employee Association Com-October- 1981,'following Confort's receipt of letters fromthe Union indicating its, intention- to organize the Confort -employees.-Thetestimony of'all of the witnesses is in accord with 'respect -to all of 'the basic facts, though there is somevariance with respect to particulars. After Confort re-ceived the Union's letters, in which-it claimed to repre-bargain, with -it,Confort. consultedwith his attorneys.Then he= called- in, the Confort -Employees Association CONFORT & COCommittee. This was the executive committee of theCEA, with which he normally negotiated the contractscovering his employees. The members of the committeeat this time were Joseph Dierna, Salvatore Cipriano,Steve LaBattaglia, Dennis Alfieri, and Charles Vaccaro.(Alfieri and Vaccaro were from the bindery.) The meet-ing' was also attended by Stephen Orbine, Respondent'svice president, and John Hanlon, the comptroller, who,according to Cipriano, took notes. It started aroundnoontime on September 9Orbine testified that Confort 'started the meeting-byreading both letters aloudDierna testified that Confortstarted by'handing him a copy of the demand letter fromLocal One. In either case, the contents became generallyknown to the members of the committee and someoneasked what it meant Confort explained that some of thepeople in the pressroom wanted to be represented byLocal One. Confort then asked if they believed in theCEA and- declared that, if they did, then they 'had tofight for it. He asked them if anybody had heard aboutthis before and what- they intended to do about it. Hesuggested that they collect $50 from each employee tohire a lawyer or, if necessary, lay out the money fromtheir own pockets. In response to a question, he declinedto lend them the money for legal expenses. He appearsto have become irritated when Dierna told the meetingthat the CEA membership could not.be assessedwithouthaving a meeting of the employees. Dierna testified thatConfort "turned around and said that if you can't do it,get the fuck out and I'll get someone who will." Accord-ing to Cipriano, the committee members became veryquiet after Confort's outburst.-Confort told the committee that, having dealt with onebargaining unit for 30 years, he did not believe that aseparate unit should be carved out of it to represent onegroup of employees, and that he intended to fight for theright of all of the employees to determine who wouldrepresent them,and to 'keep the employees as one group,"allhis chief concern to be to avoid fragmentation of thebargainingunit,withdifferentunionsrepresentinggroups of employees. An understanding of Confort's ap-proach to the problem must also take into considerationtestimony by lannuzzi which emphasized the company-union nature of the CEA and the domineering pattern ofconduct on Confort's part which characterized the peri- -odicwage negotiations.lannuzzitestified that negotia-tions for a contract amounted to the committee beingsummoned into Confort's presence and being told howmuch of a percentage increase he. intended to give. Hewould cite the wage scale provided for in the industry-wide contract and increase it by 2 percent. That was the,whole extent of the exchange, which perhaps should not,be called an exchange since, according to lannuzzi, noone ever questioned what Confort said or offered. Thecommittee made no investigation into the adequacy ofhisoffer and Confort -never posted the industrywidewage scales.Now Confort was telling the CEA -committee that he.opposed fragmentation of the bargainingunit, that hehad hired a lawyer and felt very strongly about. findingout what his rights were; and that-he felt very strongly-581that they,as a union,should try to.. find out what theirrightswere. and, -being unsophisticated, they should alsofind themselves a labor lawyer. He gave them a list ofthree law firms supplied to him' by his lawyer and sug-gested that they or any other attorneys be consulted.The question of how to- pay the lawyers then ensued.Confort said that was up to the committee, and suggest-ed the membership assessment.ence room located in the executive area of the plant todiscusswhat had been talked about in the meeting andthat they then come back to give him, as he put it,"some inkling of dust what they're going to do, becauseinmy estimation, I am going to fight, and they're goingto have to fight, they're going to have to go along withme, and I really believe that they needed a lawyer " Themen walked out of the room and headed back into theshop area, whereupon Confort yelled to -Dierna that theconference room was not the way-they'were going andto go into the conference room. They went into the con-ference room.' Orbine and Confort waited in Confort'soffice.Dierna returned in 10 minutes and reported thatthe' committee was not getting anywhere and requestedthat Confort join them in the conference roorii. Confort'sresponse was'to repeat' his-suggestion, in 'emphatic fash-ion, that before making any decision the committee con-sult counsel, either those on his list or any other laborlawyer.The testimony is conflicting as-to whether Confortasked anyone ,of the committee members directly wheth-er he supported the CEA, and it is conflicting with re-spect to whether-he loudly-asserted-that if they- "couldThe employee witnesses assert that he' said it; Confortdenies having made the statements. I credit the employ-ees in this instance, espcially in,tview of Confort's contra-diction of himself on, the question of whether he wasever told that the CEA subsequently hired a lawyer whowas not on his, list. (First he said he was never told thata lawyer was hired who was not on his list. Elsewhere inmatter' when he testified that he ascertained that theDierna's father.).It seems to me that we are here presented with anegregious interference with Section 7 rights of employ-ees.Thereisnoway to read Confort's demand that thetheymeet in his conference room and let him knowwhat they intended to do, except` as a highly coercive in-terrogation.It is.worsethan probing employees' protect-ed-.activities;he,-demanded,; that they, take,' actions, andthat they:let him-know their-.decision on his demand.They hired, a lawyer and advised.him of it on Septembertogether and reading, a.speech- to them. Even on_ that oc-casion,, it, appears- that ;Confort may have pressed the in-quiry for, -while professing not .to-remember whetherDierna told him that, an attorney, had been retained in re-sponse to a question he put to :Dierna, Confort concededthat it was possible that he had-asked Dierna. In Con- 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDfort'swords, "He knew very well that I wanted him toget a lawyer to represent them, so that we could allwork together."Confort's own testimony shows that he pressured thecommittee to take certain action and to adopt a certainpoint of view on the question of representation and thathe interrogated them with respect to their intentions andtheir actions with respect-to the question.It is a clearcase of interrogation in violationof the Act.E. Action-Taken Against Iannuzzi'1.Reduction of overtime- -It is alleged that, during the period from JanuarythroughMarch 1982, lannuzzi was given less overtimework as a punitive measure because of his activities onbehalf of Local One. I have earlier reviewed at somelength the evidence respecting the alleged curtailment ofovertime andhave noted that,Iannuzzi's assertions thatovertime was manipulated were not based 'on reliable ob-servations or knowledge on his part.The same is truewith respect to the allegations specifically relating to hispersonal situation. His vagueness on critical points clear-ly showed the lack of reliable basis for the charges.For' example,on cross-examination of Iannuzzi itbecame- apparent that he did not know or could notrecallwhether he or any other employees on'the day ornigh shifts had worked overtime, been asked to'workovertime, or rejected a request to work overtime in Jan-uary, February, or March 1982. At another point in histestimony, he asserted that somebody on the night shiftwas offered some overtime work in January, but hisknowledge was not firsthand and he did not know thename of the employee. In short, for the first quarter of1982, he did not know who, if anyone, was offered over-time and who, if anyone, turned it down.In spite of his complaint that his overtime was cur-tailed,Iannuzzi conceded that he never asked for permis-sion to -work overtime in January, February, or March1982. Furthermore, he conceded that there' had been oc-casions prior to that period when Dierna had asked himtowork overtime and he had refused. I have earliermentioned Dierna's -testimony that Iannuzzi frequentlyturned down opportunities to work overtime.In view of lannuzzi's indifference to the prospects ofworking overtime prior to. 1981 and 1982,- the generaldearth of proof that Respondent was manipulating over-time in response to Local One's organizational campaign,and the utter absence of any such evidence with respectto any curtailment of overtime specifically related,to Ian-nuzzi, and in view of the evidence that Iannuzzi had re-jected overtime and had worked very' sparse overtimehours according to - the - records, I find:'that Respondentdid not unlawfully depriveIannuzzi-of overtime work inreaction to his union activities.2.Failure to'pay Iannuzzi holiday payThe hearings in these proceedings were sequesteredand lannuzzi was designated as the Charging Party's rep-resentative to remain present throughout the hearings.He performed this function on the day preceding theThanksgiving holiday -in 1982. In accordance. with Re-spondent's collective-bargaining agreement, Respondentrefused to pay Iannuzzi for the holiday or the day there-after; since he had not worked on the day preceding theholiday. The General Counsel contends that this refusalconstituted unlawful discrimination against Iannuzzi be-cause of his activities in the_ hearing in support of theGeneral Counsel's contentions. The General Counsel alsoargues that Respondent withheld- the pay without war-rant because lannuzzi was under subpoena from the Gen-eralCounsel and his attendance at the hearing pursuantto the subpoena had never been excused.In fact,Iannuzzi had completedhis testimony by thetime of the Thanksgiving holiday, and the fact that hewas not formally excused from appearing is a technical-ity as irrelevant as the subpoena itself. Iannuzzi did notrequire a subpoena to be present and its service uponhim was a mere formality to entitle him to be absentfrom work. Respondent was within its rights in refusingto pay him. InGeneral ElectricCo.,230 NLRB 683(1977), it was held that the employer did not violate theAct by failing to pay an employee his regular daily wagefor a day he was absent and all of which was spent in aBoard hearing,while it did pay another hourly 'paid em-ployee who appeared and testified,at the same hearingon behalf of the employer. This was not held to bedenial of the benefit of a term or condition of employ-ment enjoyed by the employee who testified on behalf ofthe employer. The Board noted, 230 NLRB at 686: ' -Thus,in sum,we find that there is nothing un-lawful in an employer using the wages of witnessesas the measure of his compensating them for witnessfeeswhile not also paying employees called byother parties the - difference between witness feesthey received from such parties and what theywould have been paid as wages for the 'time theytestified, since the employer's actions are not-direct-ed at the employment relationship. 'However, if anemployer distinguishes between its employees intheiremployment relationship on the basis ofwhether they ,were summoned as witnesses by it orby the opposition, it acts unlawfully.The General Counsel conceded at the hearing that:When Iannuzzi returned to work the day afterChristmas, unlike what happened to him when hereturned to work after Thanksgiving, he discoveredthat he was paid by Respondent for the Christmasholiday.Respondent'sexplanation, presented in testimony byOrbine that was not controverted, was that it was Re-spondent's policy to pay employees holiday pay, even ifthey were . absent the day prior; so long as they wereabsent testifying under subpoena. On that basis, Iannuzzihad been paid for Labor Day 1982' as well as the Christ-mas holiday.There can be no argument with. the General Counsel'ssummary of the guiding principle that: CONFORT & COWhile the Respondent need not compensate a sub-poenaed witness that has been subpoenaed by otherparties for the time spent at a Board proceeding, itis equally clear that it may not legally penalize em-ployees because of their attendance at a Board hear-ing.There is simply no proof that that is what Respondentdid.Respondent appears to have followed a consistentpolicy, which, in fact, usually resulted in lannuzzi receiv-ing his holiday pay.Accordingly, the Act was not violated by Respond-'ent's refusal to pay Iannuzzi for the Thanksgiving ' holi-day in 1982. His presence in the hearing room the daybefore was not for the purpose of testifying under sub-poena.3.Alleged imposition of more onerous workingconditionsIt is contended that Iannuzzi was subjected to strictersupervision on February 8, 1983, because he was yelledat by John Confort when he did not respond quicklyenough to the bell which signaled the end- of the lunchhour. Confort asked him loudly and heatedly whether heunderstood what the bell meant and lannuzzi, answeringrespectfully that he did, went back to his work station. Itis undisputed that (1) the bell.was a signalfor employeesto conclude their lunch and begin walking back to theirwork stations, and (2) that that is not what Iannuzzi didwhen the bell sounded. Confort saw him because he wasin the vicinity with someone else surveying, the possibili-ty of relocating some equipment.From my observation of Confort on the witness stand,his actions and remarks were his inevitable personal reac-tion, and had nothing to do withIannuzzi's activities insupport of Local One. It is well settled that merely en-gaging inconcerted protected activities does not conferupon an employee an immunity from the consequencesof violating established company .policies, rules, andpractices. -The burden of proof,as in allother issues, is on the.General Counsel, and it has not been demonstrated by apreponderance of the evidence that Confort's actionswere motivated by anything other than irritationat Ian-nuzzi'sblatant violation of company practice.lannuzzi'slunch hour had not been shortened by Confort, for theevents in question occurred after the sounding; of thewarning bell. He was being asked to conform to well-es-tablished company practice.Accordingly, I find no'violation of the Act, by, reasonof imposition of more onerous -working conditions onIannuzzi.--.4:Disciplinary actions: warning, suspension, an ddischarge'a. Iannuzzi's attendance and lateness recordAs of April 1983, Iannuzzi had been employed by` Re-spondent for more than 19 years. Throughout that time,his record of absences from work and tardiness had beena poor one. George Von Erden, who was responsible forrating Iannuzzi; testified that he first spoke'to him about583the matter some 10 or 12 years ago and has spoken tohim aboutitatleast twice a year since the original talk.For a while after the talks,lannuzzi'sattendance wouldimprove, but he would thereafter revert to his usual poorattendance.Von Erden compared lannuzzi's record tothat of other employees in the department by use ofterms such as "outlandish." His'absences, amounting to15 or 20 days per year, exceeded those of any other em-'ployee.Like Von Erden, Stephen A. Orbine also spoke to Ian-nuzzi once or twice a - year' about the problem. He firstspoke to him about 10 years ago.The problem was a grave one. In 1975, Iannuzzi's payraisewas held up because of his excessive absences andlatenesses.It is stated in Respondent's posthearing brief,"In 1980, Von Erden had reached the point of utter des-peration with respect to Iannuzzi's attendance."-Employees at Confort & Company are evaluated on anannual basis.On Iannuzzi's evaluation sheet for 1981,Von Erden commented that somebody in upper manage-ment should talk to-Iannuzziabout his attendance since'Von Erden's talks with him' had -failed to achieve anyresult.Von Erden also asked Orbine to talk toIannuzzi.Orbine suggested giving Iannuzzi a written warning. Ian-nuzzi had not been given a written warning since around1970.Von Erden gave him a warning for excessive ab-sences inOctober 1981, but Iannuzzi demonstrated tohim that there was an error and.that his absence had notyet reached an excessive number for'the month,-and thewarning was rescinded.On January 28, 1982, however, a warning notice wasgiven to lannuzzi which 'recited a record of excessive ab-senteeismand latenessin 1981'.Iannuzzihad been absent19 days and late 58 days. The warning stated, "This hasbeen gone'over many times-in the past. Situation must becorrected.Failure to show considerable improvementwill result in your dismissal."'On October 8, 31982; a "final warning"was issued toIannuzzi, -recitingthe fact 'that there had been numerousabsencesand latenessesdespite thewarning'of January,2A,-and-that a failure to show improvement could resultin "immediate terminationof employment." The warningnotice recited'latenesses-on January 4,' 8, 21, and 28;April 22 and' 28;' May 3 'and 14; June 2, 10, 11, 18, "25,and 30; July- 1 and 28; August 3, 6, 17, and-20;'and Sep-tember 1, 14, 16, and 23. It recited absences on January14; February '24; March 11, 12, 18, and 19; April 29; June4 and' 28;' July ' 9 and ` 15; August 4 and 12; September 3,15, and 29; amd',October 6 and 7.-On February 4,"1983a'warningwas issued'to Iannuzziwhich `noted that' in connection with the yearend review,excessive 'absencesand -lateness-es'on his part had-been-noted: He hadbeen absent 22 days in ,1982' and' had' been'late 27 days. It was stated, "Improvement `is Mandatory.Up to this point,all'warningshad been signed by' VonErden. On April 11, 1983, Orbine suspended,Iannuzzi onthe basis ofhis lateness' and absenc'e' record in the firstquarter of the"year:' A' letter was, deliveredto Iannuzziwhich read as follows: -'``- . A recent. review' of our attendance records, forthe 'first quarter -of 1983, indicates that-you had-the 584DECISIONSOF NATIONAL LABORRELATIONS BOARDworst combined lateness and absence record in theCompany during that quarter. This was true despitethe fact that you have been continually warnedabout your attendance record.Your consistent refusal to pay heed to thesewarnings, and the concomitant disruption of Com-pany production which this abuse creates, can nolonger be tolerated. Under the circumstances, wesee no recourse but to suspend you, without pay,for the work days of. April 12, 13, and 14, 1983.You will be expected to report back to work atyour normal starting time on April 15, 1983.Continued abuse of your employment relationshipwill leave us no choice but to terminate you.lannuzzi served the 3-day suspension. On his first dayback, he was late again. Orbine issued the followingletter to him:'-Recently, you were suspended for three days dueto excessivelatenessand absenteeism. On the 15thof -April, the day of your scheduled return, youwere one hour' late,_ giving the excuse of car trou-ble.-You have been an employee of Confort & Co. formany years, as. was your father before you. For thisreason we have tried to -give you every chance to.straighten-out your attendance problem.However, it appears that the more we try to helpyou, the worse the situation gets. Your insensitivityto the problem has resulted in serious,and in somecases irreparable, harm to the Company. - -The Company has no desire to discharge you,but the situation cannot continue.-You must take de-cisive and immediate steps to improve. A continu-ation of your record of the recent past will leaveme no alternative but to terminate your employ-ment.-,-- .Your future is now in your hands:Orbine had a conference with Iannuzzi'on April 18. Inbrief, itwas agreed thatlannuzziwould try the nightshift fora while,-since it would then be easier for him toget to work on time. Nevertheless,Iannuzziwas lateagainon April 20, and at a meeting later in the dayOrbine discharged him.b.The actions of Respondent-.(1)-Disciplinary warning January 28, 1982The General Counsel claims .that the issuance of awarning to.Iannuzzi on January 28, 1982, was discrimina-tory and in violation of the, Act. The timing of the warn-ing, the. failure to issue, written warnings to him in thepast, despite similar conduct, and Respondent's hostilityto Local One lend credence to the allegation..The evidence establishes quite clearly that Iannuzzihad a bad attendance and.lateness record, which was dis-cussed with him frequently through the years by VonErden and Orbine. ' It cannot be overlooked, however,that with the exception of a delay in implementing a payincrease for Iannuzzi in 1975, no real pressure by way ofwritten. warnings was exerted on him in a substantialperiod of time. According to Iannuzzi, over the 12-yearperiod going back to 1970, he received only two warn-ing letters and was spoken to on two or three-occasions.there had been additional reasons besides his attendancerecord, though he conceded that when his attendancerecord improved he got the raise.Respondent's explanation for becoming diligent aboutissuing awarning to'Iannuzziin January 1982 was thatmanagementfelt,at that particulartime,that greater at-tention ought to be paid to the attendance problemthroughout the plant. Orbine testified that at the end of1981 the warning system was changed because it hadbecome apparent'that "we had been remiss because therewere a number of people who had a lot of latenesses anda lot of absences." The persons to whom reference wasmade as being remisswere a committee which consistedof Orbine, Michael Confort Sr., the president's brother,Peter Pulitano, and Steve LaBattaglia. They were a com-mittee-made - up of representatives' of management andtheCEA who were charged with making a yearendevaluation of all employees in the plant. According toOrbine, in the -course of such evaluation the attendance,records of "problem people" were reviewed and warnings were issued to them at the end of the year. On theoccasion of the yearend review in 1981, however,- thecommittee went through the attendance records of allthe employees in the plant as they made their evalua-tions.Because of what they found, in January 1982 theforemen were instructed to issue warnings on a moretimely basis and on a more frequent basis and not to wait;for the yearend review.In 'order to credit Orbine's explanation, one must be-lieve thatlannuzziwas simply one of a number of per-sons who receiveda warning inJanuary pursuant to Re-spondent's newly invigorated approach to the overallproblem of absenteeism and tardiness, and ignore all ofthe' past history: the talks with him by Von Erden andOrbine '(at least twice a year), the desperation which,Von Erden is supposed to have felt (especially in 1980),and the awful nature ofIannuzzi's record.There is evidence that others with bad attendance andlateness records were disciplined and that two of themwere discharged. It is not contended that an employerwho is remiss in enforcing discipline for a period of timewaives the right to enforce it in the future, or that unionactivity on the part of an employee confers on him anyimmunity from punishment for failure to comply withcompany rules. The issue, however, is the motivation, ofRespondentin issuingthe written warning to lannuzzi atthat particular time. It does not square with Respond-ent's long andcontinued tolerance, which extended evento offering him the. night lead in the stripping departmentafterissuance of the warning in January 1982.The Orbine explanation fails to withstand scrutiny. Iconclude that the warningissued inJanuary 1982, whilethe Local Onecampaignwas in full swing,was an im-portant early manifestation of the very close attentionwhich management had begun to give lannuzzi andwhich it would continue giving him- in 1982 and 1983. Itwould later be illustrated by the unusual action of Steven CONFORT & COChiricoin telephoning Iannuzzi at home onOctober 7,1982, to find out why hewas absentfrom work.Ifind that Respondent issued thewritten warning toIannuzzi in January 1982 because of Respondent's dissat-isfactionwith Iannuzzi's supportof Local One.It there-by violated the Act..(2) Suspension and dischargeI havetouched very briefly onthe suspension and dis-charge ofIannuzziinApril 1983in the course of myreviewof his history with the Company. While discipli-nary actionwas taken against twootheremployees aboutthe same time, lannuzziwas the only one whowas dis-charged.There isno doubt inmy mind thatRespondent har-bored animustoward LocalOne. It was clear in JohnConfort's reactionto theeattempt ofLocal One to orga-nize his shop.He was determined to keep a docile, com-pany-dominated union asthe sole representative of theemployeesfor aslong as, possible.His reaction to Iannuz-zi's failureto leap back to work onthe concluson of thelunch houron February 8, 1983,amply demonstrated hispique at this particular employee. Nineteenyears of tol-eranceof hislatenesses and absences came to an abruptend in thefallof 1981. The posthearingbrief submittedon behalf ofRespondent asserts,that lannuzzi's absences,and latenesses in thefirst quarter of 1983 disrupted pro-duction,but thereisnot a scintilla of evidence in therecord to that effect;on thecontrary,the effect of Ian-nuzzi's latenesses and absences on production were nevermentioned in any discussionVon Erden or Orbine hadwith him,and during the hearing it was never asserted-asa reason forhis discharge.Iwill not assume that produc=tion is disruptedor adversely affectedsimply because anemployee is late,withoutevidence tending toshow thatproductionwas delayedand not made up.Local Onewas elected as thecollective-bargainingrepresentativeof the lithographicuniton February 11,1982. The resultsof the electionwere contested by Re-spondent.Local One was certified on October 13, 1982.InNovember,lannuzzi'sproblem gettingtowork ontime became a majorproblem of Confort & Company.,His involvementwith the Unionand with thecourse ofthese very proceedings was, of course, a matter regard-ing which managementwas deeplyconscious.Ihave notfound a violationof the Act to havebeen committed byRespondent in failingto pay him holiday payand in issu-ing a warning notice to-him in January 1983, as I do notfeel that the preponderanceof theevidencewith respectto those occurrences supports such a conclusion.Never-theless,those events demonstrated lannuzzi's extremelyhigh visibility,and I-cannot assume that Respondent's al-leged paternalism(so- referred to in Respondent's, post-hearing, brief) 'extendedto a benign tolerance of Iannuz-zi's prounion activities. .A puma faciecasewas establishedby the GeneralCounsel on showing the timingof thesuspension, andthe subsequent discharge,following an intensely foughtcampaign and the conclusion of hearings before me onthe other charges considered in this decision; the Compa-ny's animustoward Local One; and the coincidence ofthe end of an extremely long period of tolerance toward585Iannuzzi with the commencement of the Local One cam-paign.As. noted earlier,Iannuzzi was -discharged afterthe conclusion of these hearings.On motion to reopen,the additional complaint based on his suspension and dis-charge was consolidated with the matters already heardand the issues raised in the new complaint were litigatedbefore me.The General Counsel having established a prima faciecase of violations of Section 8(a)(1), (3), and(4) of theAct, the burden of going forward with evidence that thedishcarge resulted from lawful business considerationsfell on Respondent. Respondent established the existenceof an ample business justification for the suspension anddischarge of Iannuzzi but, on the whole record,it is ap-parent that Iannuzzi still would not have been dischargedexcept for his activities in support of Local One.Respondent suspended Iannuzzi for 3 days in April:April 12, 13, and 14, 1983. That discipline did not im-prove Iannuzzi's performance:he was late on the day hereturned from suspension.Orbine called him into a meet-ing in the presence of Hanlon, the controller,to discussthe situation.Thereensued a discussionof thepossibilityof switching lannuzzi to the night shift,when getting towork on time might not be such-a difficult problem forhim. Orbine made the suggestion,and Iannuzzi acceptedit.Itwas agreed that Iannuzzi would start workingnights at the beginning of the following week.On Wednesday, April 20,Iannuzzi was late again. Heblamed it on traffic conditions. Orbine,however,was nothaving any excuses. He summoned lannuzzi into a meet-ingwith himself and Hanlon.Iannuzzi testified that itwas apparent to him from the minute he walked in thathe was going to be fired.Orbine testified that his deci-sion to fire lannuzzi was not irrevocable when the meet-ing started, but when lannuzzi revealed that he had ar-rived later than his difficulty in traffic would have re-quired because he stopped for breakfast,Orbine lost histemper and fired him.On this showing by Respondent,itwas incumbent ontheGeneral Counsel to demonstrate that,notwithstand-ing the,existence of a lawful justification for the dis-charge of lannuzzi,he would not in fact have been dis-charged had he not been active in promoting Local Oneand ,in assisting in the prosecution of these proceedings.The allocation of evidentiary burdens has been explicitlyset forth inWright Line,251NLRB 1083,1089 (1980),affd. 662 F.2d 899 (1st Cir. 1981), 'eert. denied 455 U.S.989 (1982):Thus, for the reasons set forth above,we shallhenceforth employ the following causation test inall cases alleging -violation of Section 8(a)(3) or vio-'lation of Section 8(a)(1) turning on employer moti-vation.First,we shall require that the GeneralCounsel make'a primafacieshowingsufficient tosupport the inference that protected conduct was a"motivating factor"in the employer'sdecision..Once this is .established, the burden will shift to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct '586-DECISIONSOF NATIONALLABOR RELATIONS BOARD< 'It- is' not sufficient- simply "'to, show that there mayexist '-another .-reason for discharge; rather, Respondentmust demonstrate that the same action would have takenplace'-even in the ,absence of the, protected activity."Such a demonstration is not-made when Respondent'sown demonstration' >contains conflicting statements ofwhat Respondent's' intention had been:-E.L du Pont &Co.,262 NLRB%,1028, :1029 (1-982)., As explained inSiouxProducts v. ,NLRB,:,684: F.2d'1251,..1257 (7th Cir. 1982):Underthe'Peavey/WeightLine'standard,-the. Board,to establish a puma facie violation of ''Section8(a)(3),must first show, 'that the employee's protect-ed activitieswere a . motivating. factor in the em-ployer's action affecting the terms and conditions ofemployment. , The employer may rebut this primafacie ' showingwith evidence indicating that thesame action would,have been, taken even in the ab-sence, of the employee's," protected activities. TheBoard,` which . always' `carries the ultimate burden ofpersuasion,, must— then, 'establish that the dischargewas ;motivated by the, employee's protected activi-ties, demonstrating; -for example, that the employer'sasserted justification: is .preteztualor could ,not sup,-port;,theaction taken, by the,, employer.[Emphasisadded,]Counsel, in effect,, rested on the bodyr of- evidence al-ready: in the' record, to'suppoit this position.' The finalresult thus e_pends'onwhich case is madeout by a pre-ponderaiice of the., evidence. It apperaisto me that the`basic-"reasons.: First ; 'all- of the "uncertainties "and" contra-' 1^d coons which ;characterized'`'the'testimony' of Iannuzzi'on ; other"aspects' of'the case' were' absent in' connectionwith this aspectof it in which ^'the issues were more nar-rowly. drawn,"were 'intensely personal, `to him; 'and in-volved a limited range .of incidents and 'ciicumstances.`'Second, serious' questions; which 'existed{: in` connection"'with `Respondent 's'^version'of the "events were not satis-'`facto'rily`ariswered'and'for the- 'mostpart were not evenaddressed. Respondent's"-presehtation'was'strong insofaras the facts and figures of Iannuzzi's'latenesses and ab-sences were 'coiiceriied, but on^that there' 'as really nothe -real`-reason for Iinnuizi's 'discharge.Gulf'Ehvelope''C6',256 NLRB 320,'329, (1981).' Respondent's'case restedon the `testimony of lStephen'Orbihe - i -'Orbine, an experienced -executive, fired Iannuzzi in a fitan'g'er, `yet' he`also testified `that` fie hadt'devoted anenormous airiount of time. and `effort' to avoiding thatvery result.'Orbine'had, already"formulated_ a-solution towhate'v'er prbbleins` Iairnuzzi's t lateness 'recor`d''created in-r f:,h.Doing that was riot easy, as hi'testimony`indicated. a~tco"= dt-4Charlie'Caputo istthe`nightishift supervisor.-He's-.' ' fered lannuzzi the opportunity to -go on nights and-that if we were to move him 'on nights, who would=be`the"neat-grit';to'go=on;:days-because11'd'have'toreplace lannuzzi on days rather than have an extra'man at night and be short during the day. We alsotalked about the fact that Iannuzzi requested a mid-shift.Iasked him if he thought it was possible,could we work it out without hurting ourselves,who would we move around? Could we - move-enough people around and have our coverage frommorning until night and still work it out?Well we agreed that the mid-shift was not feasi-ble.We agreed that nights was probable, althoughwe would have to discuss it with. an' individual bythe name of Morrow who would have to transfer todays. --We talked about it at length and really didn't re-solve -it.We decided at that point we would talkabout it the next night too because we wanted togive it every opportunity and do the right thing.We talked about the - Iannuzzi and nights. Iasked him if he had a chance to talk to Morrow thenight-before. He said he had not gotten a chance totalk to him the night before, he would talk to himthat night.We talked again about the mid-shift, de-cided pretty much that the mid-shift thing was notgoing to work out, that it would have to be nightsand that Caputo was going to talk to Morrow eitherthat night or the following night so that we could''get this` thing done by Thursday or Friday and geteverybody in the proper slots by Monday.-I had spent time on this, spent time on Iannuzzi. Italked to him when I suspended him. I talked tohim on that Monday. I spent time with Caputo on'Monday night and Tuesday night. I wanted theproblem squared away.Orbine did, not impress me as being the impetuous type,.and -his own testimony belies the story he presented of animpetuous action on his part in discharging Iannuzzi: HeIannuzzi respecting the suspension, and later the dis-charge,, in the presence of the Company's controller.This premeditated caution could be construed as having,,been'taken for the purpose of making a record, but if we.adopt' Orbine's story, it was done to impress on Iannuzzithe gravity of the situation. Yet, he obviously had an-other purpose in mind, for he conceded, "I wanted Mr.-Hanlon there as a witness. We've had all kinds of pro-ceedings and ..- . I didn't want to be misquoted." Every-thing Orbine did in this connection showed extreme care.He was still prepared to listen when Iannuzzi-was- late;again. even after the suspension. On April 18 the switchto-the ,next shift was agreed upon. Orbine testified thathe -scheduled the meeting on April 20 late in the dayrather than in the morning because "I thought it wouldbe better to just -talk to him later on, get, it out of my -:system and be able to be collected at least, when I talkedto ^ him."' It was- his intention to fire Iannuzzi, but not ifIannuzzi "gave. me a good explanation of why -he waslate only two days after I gave him another notification."For- the sake of privacy the meeting was held in Han-lon's office, at the end of the day shift.-Orbine's testimony regarding the meeting at which the--'discharge occurred presents a picture of a meeting which CONFORT &CO.587consisted largely of his investigation of lannuzzi's reasonsaying, "I said, Ron, I've seen that again this morningyou were late. He said, 'Yes.' I. said, why were -youlate?": There then ensued a lengthy discussion of whylannuzzi-had been late, how many times recently he hadbeen late, traffic conditions, the normal length of his tripto work in the morning, and similar matters.Iannuzzi's version of the meeting varies from Orbine'sin some extremely important particulars. He testified, asdid Orbine, that Orbine said he had heard thatIannuzzihad come in late again that morning and that he- toldOrbine he was about 20 minutes late on account of traf-fic;but he said that it was at that point that Orbine saidthat he was going to let him go. lannuzzi then. askedOrbine what happened to the opportunity to work nightsand "[h]e said he was taking that opportunity away fromme because I came in late that morning." Furthermore,in the course of Orbine's several discussions with Ian-nuzzi, the emphasis shifted from the number of days lateto the amount of time late on each occasion, a matterwith which Iannuzzi said Respondent had not previouslyconcerned itself.I find that, under either version of the events, the im-portance of Iannuzzi's lateness and absence record as thereason for discharge is diminished. 'Iannuzzi's veision in-dicates that Respondent had decided to use the weaponlannuzzi had given it to get rid of him, regardless ofwhat explanation he might be prepared to make: Orbine'sversion suffers from a variance between his expressed in-tentions and his actions which is not satisfactorily ex-plained, and which seems to belie both his statement ofintentions and his personality as I observed it while hewas testifying.Orbine testified to a lengthy discussionwith Iannuzzi regarding lannuzzi's problem in gettingintowork on time, but would have us believe that thisall became irrelevant to 'him, along' with all the work hedid arranging the transfer to the night shift, at the instantatbreakfast. Iannuzzi asserted he explained that he hadonly stopped to pick up some coffee which he consumedafter he got into the plant, but Orbine was positive hehad used the word "'breakfast," not the word coffee. Hedescribed that last straw as follows:Q. At any point in this conversation was there,anything said that particularly upset you?-THE WITNESS: Yes, there was,. the reference tostopping for. breakfast to me was the straw thatbroke the camel's back. I told him, as a matter offact, I said, if I were you and I had your problemsand I had the warnings and. all the attention you'vegotten lately, maybe you got tied up, in trafficlegiti-parked my car in front of the builing,. I wouldn'teven have looked fora parking place, I would haverun up the stairs as fast as I could run up and I--don't care what time it was, you go to your fore-man and say, maybe you're out of breath, and say,"Here I am, I'm ready to -go to. work." But withyou, you ,just don't care. You're .late anyway. so-you're going to stop for breakfast. I said,your atti-tude reflectsto me that you don't care whether youstraightenyour problemout, it doesn'tmatter toyou.Q. Did he use-the wordcoffee orbreakfast?A. He used theword breakfast.Q. You're quite sure of that?'A. I'm absolutelypositive of that.Q. Then whatwas the next thing that was said?A.-I saidRonnie,I'm going to let you go.Q.When didyou make the decision to- let himgo?A.-At the pointI heard breakfast.Orbine'sexplanationof why,after all the work he haddone setting up Iannuzzi's transfer to the night shift, hediscardedthe plan ignores the fact that the arrangementhad ostensiblybeen entered into in order to resolve theproblem whichlannuzzi had been unable to cope with.Both Iannuzzi'and Orbine agree in their testimony thatlannuzzi protested that.there were only a couple of daysto go beforethe problem would be resolved by his trans-fer tothe night shift.Iannuzzi testified thatOrbinesimply replied thathe was taking that opportunity awayfromlannuzzi becauseof theadditional lateness.Orbinetestified that he 'told lannuzzi the new arrangement hadnot beenintended to give him free rein to come in late inhis final week on the day shift:Q.Wasthere any particular reason why youweren't willing to let him continue on nights?A. I believed very firmly at that particular pointthathis attitude reflected that he was not going todo anythingout of his way to get in, he would gettowork whenhe got to work and that's all thatwas going-.to happen.He showed me no evidencethat despitethe warnings and suspensions and let-ters oranything else, that he cared about whetherhe came in late or not.JUDGE LAWRENCE:Did' you actually give anythought to the possibilityor the likelihood of whatthingswould'be like the following week when heswitched to thenight session?THE WITNESS:Yes, -sir.JUDGE LAWRENCE:I'm talking about while youwere sitting withMr. Iannuzzi in that session, in theback of yourmind,did yougive any considerationas towhat -itwould be like the, following weekwhen he would becoming in at a later hour?THE WITNESS: -I don't recall that I did.The truthis thus more likely to be found in the factthat,as Iannuzzi contended,-the proposal had never beenoffered in good faith.'-:Iannuzzi testified that when Orbinecalled him in. on _ April 18,following his lateness onreturn fromsuspension,and they met in Hanlon's office-for a_discussionof his poor record,and Orbine suggestedthat they try thenightshift,'Orbine seemed shockedwhen he acceptedOrbine's proposal.Orbine and Hanlonexchanged glances.He-had reason to be surprised, for inMay 1982,-when Iannuzzi had temporarily substituted forVitale asthe night lead, he had told Orbine that he wasnot willing to work nights for the rest of his life. His 588DECISIONSOF NATIONALLABOR RELATIONS BOARDwillingness to - do so atjuncture-apparently caughtOrbine by surprise..,...-However,even if that were not actually the underly-ing reality,%,Iwould not buy the picture of Orbine, theunhinged executive,losing his temper at the mention ofthe word"breakfast."It -is uncharacteristic of Orbine anddisruptive of his own efforts up to that point.It is unlike-lyin view of the fact that Orbine had great respect forIannuzzi'spotential,as illustrated by his earlier proposalthat lannuzzi substitute for Vitale.The night-shift solu-tionwas one that was apparent to management for awhile before the arrangement was actually'made. Therehad been a period when the night lead, Vitale,had beenexpected to resign:Orbine asked Iahnuzzi to become thenight lead,and this was-under consideration until it tran-spired that-Vitale was not leaving after all.The incidentdemonstrates two thiiigs'tome-First,management waswilling to overlook Iannuzzi's problems with'lateness andabsence because he was one of their most competentstrippers and they considered him suitable'to act'as thenight lead.'Second,they'anticipated less of a problem atnight from'his absence and lateness propensities.Orbinetestified'that'there.was no' discussion about lannuzzi'swork record-or -his attendance record, though Orbinewas familiar=with both.'Orbine`explained this by the as-sertion that when lannuzzi filled in for Vitale' 'he was adifferentman. He,came to work on time and he veryrarelymissed a day,He seemed,more interested, itseemed to be more of a'challenge to him and he wasthere and he did a. good job. . . . I chose Iannuzzi be-cause he had filled in before for Vitale and had alwaysdone well." (Iannuzzi turned it down because he was re-luctant to work nights.)-It is,.therefore very difficult to understand.why, be-cause:Iannuzzi was late one more time, the whole ar-rangement was discarded,_unless Orbine was looking foran excuse to fire Iannuzzi:Although discharge mighthim and Silburn,the journeyman cameraman.The suspension is a matter,however, which fits wellwithin the pattern of Respondent's prior reactions to Ian-nuzzi's latenesses and absences.It isthe type of actionwhich conformsto the 1975 withholdingof Iannuzzi'spay increase and is the type of actionwhich would beexpected to be takenby any employer whose preliminarywarnings have gone unheeded.Respondent'scontentionthat it wassolely the product of hislatenessrecord does.not- suffer-from-the inherent infirmitieswhich afflict Re-spondent'sattemptto justifylannuzzi'sdischarge andconsequently I accept Respondent's contention'respect-ing' itsmotivation in that instance.Accordingly,Ifind that Respondentviolated the Actwhen it discharged Iannuzzi,.but did not do so when itissued the warning to him or when it suspended him.'F. Actions Taken Against Cipriano1.Reduction of overtimeThe allegation is made that the overtime of SalvatoreCipriano,the apprentice cameraman,was reduced duringthe period from September 1, 1981, toApril 1,1982, be-cause of his union activities.Cipriano had joined theConfort Employees Association when he was hired in1975 and served as its secretary-treasurerfor 4years. InAugust 1981 he went with Iannuzzi to seeJoseph Cin-cotta at the Local One headquarters and began distribut-ing its membership application-cards in the stripping de-partment in September. He was a memberof the LocalOne ' in-plant organizing committee.He discussed LocalOne in the meeting withJohn Conforton September 9,1981.Cipriano's claim of discrimination in the assignment ofovertime is foundedon the difference,in the amount ofovertime given to himbefore and after September 1981and an allegedly unfair allocationof overtimebetweenhave been justified in. this situation,the testimony of Re- .According to Cipriano he had worked from 5 to 30spondent's-own witnesses fails,to explain why 20 years oftolerance.came to an end when it did. It is to be notedthat no-reason for discharge such as preservation of plantdiscipline or effect on production is given.Orbine said,instead,that he lost his temper.Ido not credit that ex-11planation.-Resporident put,Iannuzzi on notice in the-fall of 1982that-forbearance was at an end, and that,, if lie continued_only one of the problems with his testimony By andwith his miserable attendance record, he would befired.Ifind that -Respondent determined to- avail.itself of anavailable remedy if he gave it the excuse to use it, andwas 'motivated'.by its-displeasure at his union-activities.Iannuzzi's record-improved -somewhat'but- it remainedbad. Respondent thus had its lawful-excuse to wreak -itsrevenge and it-did. I fmd that;notwithstanding the exist-ence of a-valid justification for discharging Iannuzzi, thatwas not the reason he.was actually fired.He was fried- because Respondent wanted to get nd of him because of:That is the onlyfinding which is compatible with Respondent's past con-}doriation of his latenesses'and absences,itshigh regardfor This-work capabilities, and its scrapping of the ar-rangement`for him.to transfer to-the night shift.-overtime-hours a week in busy periods from the time the'departmentmoved to Long Island City (October 1980)to September 1981. He contended that thereafter he wasnot given-any overtime at all. At a point further along inhis testimony,he asserted that the reduction in thenumber of opportunities afforded him to work overtimebegan in October,rather than September,but that waslarge,considering the nature of his allegation(that over-time was reduced)the lapse of memory which.he suf-feredwith respect to: the details made it impossible toaccept his contentions in preference to the relativelyclear.testimony of Respondent's witnesses.He could notremember'whether he received any, overtime in August,September, October,November,and December 1981 orin January,February,March,orApril 1982, or theamounts of overtime, performed.When asked to explainhow he arrived at the conclusion that he received, lessovertime beginning in October 1981, his evasive responsewas that he did not remember on the basis of specificmonths.Since he did not even review his pay stubs forthe summer months of 1981, it.is altogether unclear whatthe basis of.his allegation was.. CONFORT & COThe -evidence establishes that the real reason Ci-priano's overtime was reduced, aside from the slowdownin the first quarter of 1982, was that he was turniiig itdown. Memoranda kept. by Von Erden show that, Ci-priano refused to' work overtime on March 5 .and 10,1982. Cipriano conceded that he had been offered 'over-time camera work, his normal function, on March 5 byVon Erden and turned it down.`Cipriano got married on November. 7," 1981. VonErden testified that from the latter part of 1981 Ciprianorefused to work overtime because it deprived him..of achance to see his wife.. Von Erden testifed, without con-tradiction, that he asked Cipriano to work overtime as itwas required and Cipriano's response was uniformly. neg;ativeCirpiano finally conceded as much, professing tobe unable to recall whether he had.told .any representa-tive of management that he was unwilling to work, over-time for that reason and conceding that there were timesbetween November 1981 and May 1982 when he turneddown overtime, that he had actually worked a lot ofovertime in October 1981 (which was a. time when his,involvement with Local One was fully, known to.man-agement), and that he turned down overtime,, approxi-mately once a week during the period from Januarythrough May 1982..The evidence thus establishes that Cipriano continued,to be offered overtime in spite of his work for Local Oneand in spite of-other difficulties which he had with sir-failure actually to work overtim'e,was at his own ele'c`tion'and had nothing to do with actions 'of managementwhich would be deemed culpable under the Act. - -An allegation of discrimination by reason of events 'onMarch 5 is similarly baseless. On that 'date," which was aFriday,Cipriano worked his full 7-1/4 hours, part ofwhich time was devoted to a rush job -which Von Erdenbrought' in. Implying that it was somehow spirited away.:from. him, Cipriano testifiedthat it' disappeared .while-hewas in the darkroom. When he came out; he asked Von'him that something else had to be done`on-it. Later,' heasked Von Erden about it again. Von Erden told him-that something else had to be done,a'bout it and askedhim if he would like to work overtime' that night. 7 Ci-''priano declined.Cipriano's, reason for declining' .thework 'was that'overtime work on Saturday was `preferable to, Fridaynight overtime, since on Saturday 'it amounted io'4'h_ouiswhile on Friday nights it amounted only 'to 2-h6urs. Ac="-cording to Cipriano, he asked Von' Erden how come'he"was not asked to come in on , Saturdays"any more, 'and ; -Von Erden's answer amounted to a 'prosecutgr's' dream;"tion being what it is" and that if matter's were different,'he would be asked, to work overtime more frequently:-i 'IVon Erden's testimony that'tlie 'procedure followed-wash`points in the course of .his testimony, changed his storyand testified that Von 8rden told' him that he did '.notassign overtime to him on Saturday because it"was' his;589Von- Erden's, prerogative and he chose not to do' so. I do'not credit that story'either.The overtime arrangement among the two cameramenhad been explained to-Cipriano by Von Erden as early as1980.When overtime -was involved, Silburn, the daycameraman, = would come in early and work - throughlunch. Cipriano would stay late. Cipriano would there-fore work overtime on Friday, if necessary, but overtimework on Saturdays would inevitably be done by Silburn.Von Erden's rationale for this system was completelyfree of discriminatory overtones- he testified that therewas only enough 'overtime for one shift. Because theovertime starts at 7"a.m. on Saturday, the nighttime manwould. not be expected to do it. Silbarn, the day camera-man;was " therefore assigned to it and' Cipriano, thenighttimeman, would be'asked to do it on Saturdaysonly in "an emergency when Silburn could not be present.If it was not finished by the end of the Saturday shift,the following night shift would complete it. Von Erdentestified that it had been' handled in this fashion as long''`'In this connection,I -might*note that Von Erden wasconfronted- with precisely -the'type of situation. whichChirico described in his testimony' summarizedearlier inthis decision. He had d very large job which the custom-erwanted. the first thing Monday morning. Von Erdenwas interested in the night shift getting the shootingdone so that when.the= day shift came in on Saturdaymorning the work could 'be given to the strippers. Sil-Erden asked Cipriano, to stay and shoot the job and herefused. As. I have. noted above, in conceding that he hadturned down the overtime on that occasion, Ciprianohad made a point of- emphasizing the more. lucrativenature of- Saturday overtime.-He wanted it, though he,knew he, was not entitled. to it.,' He, had. testified that heasked Von,Erden why he no longer got,-Saturday over-,time..Yet when he was. ,asked . on' cross-examination howmany times he' worked on'.Saturday between Janury 1,1981,'and January, 1_ 1982, he- replied that he did.not re-member. Respondent produced the time records.for,Ci-priano; and Silburn. for. the-period from'January.8, 1981,thorugh April 29, 1982.- They showed two things. Theyshowed that before the Local One campaign, Ciprianoreceived almost no Saturday overtime.,Thus, the practice.-,.following ;the inception- of the Local One campaign was,not a departure from. the usual practice, of..reserving Sat=urday overtime for,,the, journeyman cameraman.. The,second thing-:the records showed was that. if Saturday,.overtime-is excluded, from consideration Silburn and' ,Ci-priano,had, about the same.amount: of overtime. - ;Ifail . to seek that there ;.has been : any ,deprivation-. ofovertime, at, all,less; adiscriminatory -reduction in,violation. Of the Act.2.Wntten.disciplmary.warnings -It`-'isalleged :'t'at written disciplinary -warningswere -improperly issued to Cipriano on September 22, 1981,and' January 22, 1.982. The first was issued for Cipriano'sfailure to appear -for' work on 4 days 'du`ring a span of--3,' 590-DECISIONS OF NATIONAL LABOR RELATIONS BOARDweeks and for lateness, and included a comment by VonErden as follows:"If your general attitude does not im-prove, the company will have no choice but to post dis-ciplinary action.The choiceis yours."The second warn-ing was for conductingprivatebusiness in the plant andwas signedby Orbine:_You have committed the following infraction(s) ofCompany rules, practice or policy: You were ob-servedselling jacketson'the premises during work-, ing hours. Activity of thisnature is not permitted.You arealso reminded that during working hours,your time for which you arebeing paid,must bespent at yourjob. Thepurpose of this notice' is to:Warn you that any further violation will `subjectyou to the following disciplinary-action:dismissal.Cipri ano requesteda hearing on the September 22warning,atwhich hepresented the defense that his ab-senceswerepursuant'to a specialarrangement ' VonErden hadworked out when theday cameraman refusedto go alongwith his request to work daysfor 2 weeks inSeptember.Von ' Erden corroborated Cipriano's state-mentonly to theextentthat heconfirmed that he hadagreed tolet 'Cipriano work some daysif Silbum agreed,which he didnot, and asserted that some absences had.disrupted the. work ofthe depart ment.To this, Ciprianorespondedthat he had,had toattend a funeral, and thatin similar circumstances in 1980,there 'had been no re-. percussion whatsoever.He also complained that he hadnever,before been told thathis general attitude needed:improvement.This produceda change in thewording ofthe disciplinary.notice,wherebythe reference to "gener-al attitude" 'was , modified to "present attitude."He, didwarning as'a.;whole, largely because he apparently had practiceddeceit in hisrelationswith management and had beencaught at it.Orbine -.testified that he had visited the. Feast of St.Gennaro' on a Fridaynight in September 1981 and sawCipriano operatinga booth there., When Orbinegot intowork on Monday morning,he checked 'to find outwhether Cipriano was supposed to have,been at worka id.ascertainedthat he wassupposed to be working but'had been absent.He asked Hanlon to prepare'a' writtenwarning. Since Ciprianowas out'because of a reported.death in the familyor somethingof that naturethe warn-ing was given to himon Tuesday. Within a day or twoOrbinewas notified of a grievance meeting ofthe Con-to rt'Employees. Association to discuss.the warning: At..thismeetingsomemembers of-the- committee expressedthe, opinionthatissuance of a warning was unfair `be-cause, though , Ciprianohad missed,,overall attendance had been good:-Orbine responded that-''hisoverall l, attendance - recordwas good but that thenature of'the ; absenceon Friday -nightwas a,flagrantabuse..The fact that he wasworking atanother job and.,,earningmoney someplace else and'did not come to hisprimary place of work was 'what inspired 'the warning.Thisresponse squelched objection to the warning per se.but, since there was objection to the language employed,in, it,-the.'reference, to "generalattitude"was modified.meeting neither Cipriano nor anyone elsecontended that he had been given permission,to'take the,night off. Orbine corroborated Von Erden's account ofthe events which, was that, prior to issuance of the warn-ing,Von Erden told Cipriano, he had no vacation timeleft and would have to change hours with Silburn if hewanted to work days, and that Von Erden had no objec-tion to their changing shifts so long as thejob was cov-ered.As Silburn declined to switch, Cipriano shouldhave been at work instead of at the 'festival on the night'It isnot for me to say whether a warning noticeshould have been issued to Cipriano, who had a good at-tendance record, simply because one of Respondent's ex-ecutiveswas angered- that Cipriano was working else-where when he should have-been at the-Company. Thesole issueiswhether any connection to Cipriano's unionactivitiesor Section 7--activities has been established.Clearlyithas not.'The warning notice dated January 22, 1982, resultedfrom Charles Caputo seeing a bindery employee fromthe third floor trying on a jacket in the stripping depart-ment. Cipriano testified that, prior to that time,' no man-agement representative had ever told him he could notsell anything on the premises during working time andtherewas no rule respecting the matter.He had made aregular'practice of selling clothing throughout 1981 andhad sold to almost all the employees in the shop withoutever beingtold he could not do so while at work. Infact,his customersincluded Von Erden, Frank Vitale,and Caputo himself.This testimony was sharply. controverted by Orbineand Von Erden. Von Erden testified that he never sawCipriano,sellingclothing during working time. Orbine,while conceding that no - notice prohibiting the practicewarned about it on a prior occasionby himselfpersonal-ly after he had received a report from Caputo that Ci-priano had left his work station to sell clothing. Accord-ing toOrbine,when he confronted Cipriano, Ciprianoapologizedand promised to discontinue the practice im-mediately.He asked Orbine for permission to go aroundthe plant to collect his receivables and Orbine told himto make sure that he did it on his own time..I have no hesitancy in crediting Von Erden's and Or-bin's testimony respecting these circumstances, especial-ly in view of John Confort's testimony, in another- con-nection,that he normally went through the entire plantthree' time ' 'a day.' I cannot picture Von Erden andOrbine; or any other'supervisor, knowing Confort's prac-tice-of keeping in close personaltouch with the wholeoperation,acquiescing in an employee running a clothing'business there on company time.The demeanor of thewitnesses alsb left me with the strong conviction that inthis instance, as in other matters, clear and rexplicit' testi-mony by Respondent's supervisors was more dependablethan the version testified to by Cipriano. I therefore findthatCiprianowas warned twice about the selling ofclothing on company timeand that thewarnings were inno wayconnectedto his support of Local One. CONFORT & CO.There is ' absolutely no evidence that the issuance ofeither of the warnings which I have reviewed was in anyway related to Cipriano's union activity. It is well settledthat an employee's involvement in union activity doesnot shield him from the consequences of improper activi-ty in the workplace. Accordingly, I find that there hasbeen no violation of the Act by reason of the issuance' ofthe warnings complained of.3.Harassment of Cipriano by Von ErdenAccording to Cipriano, Von Erden approached himon March 5, 1982, at thebeginningof his shift and toldhim that there was some grease on the rollers of the logeprocessor (that is the processor that develops the film).Grease on the rollers would prevent film from being de-veloped and would halt all the work going through thedepartment. Von Erden asked Cipriano if he did it andCipriano denied any knowledge of it. 'Cipriano testifiedthatVon erden then said something to the effect that itdid not look good 'for Cipriano "because of all of thisunion stuff going on, he thinks I' was sabotaging, ' hethought I was sabotaging the machine." On cross-exami-nation he,quoted Von Erden as saying that it "doesn'tlook good with all this union' stuff going' on; it 'doesn'tlook good for you." According to'Cipriano, "lie specifi-cally used the word "union" and 'to Cipriano's knowl-edge it is the only time Von Erden ever used the word"union" in the conversation with him. Cipriano had- noknowledge of any such' prior occurrence. It. was ^ his re-sponsibility to clean the machine 'but the grease -had beenfound on the rollers that morning when Silburn; the daycameraman, came in and had been removed by the 'timeCipriano arrived. Though Cipriano did not 'receive-awarning notice based on any accusation,that' he had 'sab-otaged the machine, and, though 'no action was -takenagainst him in connection with the incident, the GeneralCounsel contends that Cipriano was 'subjected to harass-ment by being accused of sabotage.As usual,-the tale as told by Cipriano'bears' only super-ficial resemblance to the version presented ; by Respond-ent'switnesses.Von Erden testified' that Silburn cameover to him in the morning and told him that; there wasoil coming off the dryer, belt of the machine, onto thefilm that he was putting through. Von Erden asked-Ci-priano-about it when he came in that evening. Cipriano,inVon Erden's version, did not profess ignorance of,thematter but replied that he had been trying to get rid of asqueak; Von Erden then told. Cipriano,. `,Sal; oil- doesn'tbelong on the dryer belt and if I didn't know you betterIwould say you did it deliberately,,.and he come backand said if I wanted to do `something deliberately, Iwould punchsomeone inthe, face.That was it.' . VonErden denied that there was any mention of the Union atallpriano.Cipriano gave some testimony which lends support toVon Erden's version of the conversation:,'Q. And,when Von Erden spoke to you he toldyou there was grease on the rollers, is that correct?A. Yes,he did..I" ` '591Q. And,he asked you if you had put'the greaseon the rollers?'A. Yes.Q. And,didn'the tell you it was improper to putgrease on rollers?A. `Yes,he did.Though Cipriano,in his version of the events,,neversaw the grease on ,the rollers,he does not dispute thefact that there was,grease.on the rollers.There is no evi-dence or testimony to indicate that he was-furious at thecharge or that he attempted to make any investigation ofhis own,such as by talking to Silburn,who discoveredthe grease on. the rollers.He appears at the time to havecalmly accepted and confessed to an extremely graveacusation.Whatever the facts were,the exchange be-tween Von Erden and Cipriano sounded to me like a le-gitimate inquiry.made'by Von Erden.of Cipriano. IcreditVon Erden's statement that he never,mentionedthe Union in his conversation. I do not find that Ciprianowas unlawfully harassed.Forced vacation,.February 8-12,,1982On' Friday, February'5, -1982,4Von' Erdeq'walked intothe darkroom while'Cipriano was working ' there, handedhim a`check,and told him` he'_was .on . vacation' the fol-lowing week(FebruaryThis was'the first noticehe had'that he would be'on vacation the following'week.Cipriano`called-Von Eden's-attention-to the companypolicy that"'people who`had ' accrued' 4''weeks"'vacationwere requested to fake theirs`first;using'up the' fourthweek before'anybodywita ;lesser'amount of'time wasapproached:Von Erden resp6nded that the day camera-man had only 2 weeks'vacation'and since`he-was` the-night cameraman-and had 3 weeks'vacation`he''was` tell-'ink him to` take' hi's"third week -vacation.:tAccordin'gly,Cipriano took vacation time the following week: Thathappened to"be''theweek in' which-'the'election, tookplace.-It.'fi' is contended that `the' direction to' Cipriano""to 'takevacation time amounted to' theimposition' upon him ofmore'onerous'working'conditions and' it is suggested, that'this'was done 'pursuant'to a design bn the part of "Re-spondent'to keep'him away during the 'week of the 'elec-iion.Much was made of the' fact that Cipriano was not' adv'ised'until Friday `that he would 'be on forced vacationthe ' following week.EveniFwithout the altogether'' creditable'-explanationwhich`Von_Eiden offered m'his` testimony,`' it would' bedifficult to credit''Ciprianos'complaints,in-view of the"fact that h'e ' not 'only ' attended the election, rbut was''des-;ignated;'as` an'observer'on behalf`of' Local'One (thoughhe appears-not to have actually'-actedin1-that-capacity).' Cipriano `gave`no'testimony from"which`a lack of justifi-cation for Responden't's' action could have: been inferred.On the`contrary,. he conceded that he and Silburn werethe only"persons-in the:camera"section:''thequestion ofwhether the discretionary leave policy was 'discriinina-torily applied by-restricting its application.in this in-stande' to the cameramen alone, instead of-applying it- tothe entire'stnpping`department,was not arguedby"either 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel or Respondent. I suspect that this isbecause it would seem to make little sense to send astripper home if workis inshort supply for the camera-men.That was, in fact, precisely the case. Von Erden testi-fied that work was extremely slow and the camera de-partment had had no work the preceding week. Ciprianohad 3 weeks of accumulated leave and Silburn had nodiscretionary weeks left at all It would thus appear that,considering the specialized nature of the cameramen'swork, the policy was fairly and nondiscriminatorily ap-plied.Von Erden satisfactorily explained the late notice toCipriano by pointing out that it was customary to waituntil the last possible minute of the last day before.put-ting an employee on discretionary leave in order. toallow for the possibility that. work might come in. Thispracticewas followed with everybody. (The, GeneralCounsel's suggestion that there had been some variationfrom that practice with respect to Iannuzzi was ex-plained by the fact that that had occurred in the oldpremiseswhere the workflow was different and they hadgreater leadtime, and thus knew a longer period of timein advance when it would become necessary to take dis-cretionary leave.)Ifind no violation of the Act by reason of the direc-tion to Cipriano to take discretionary leave in February1982.-5.Cipriano's evaluation by Caputo, February 1982It is alleged that an evaluation of Cipriano by Caputoin February 1982-was violative of the Act. The charge isprovoked by the fact that Charles Caputo, 'in his capacityas night supervisor, went out of his way to append amemorandum addressed to Orbine and the Review Com-mittee to the'form for the 1981 evaluation of Cipriano.The memorandum read as follows:To: Steve Orbme and Review CommitteeAlthough Sal is not directly under my supervi-sion I feel.that as overall Night Supervisor it.is my'duty to report any observations or problems whichI feel need attention in order to be fair to the Com-pany and all: the- other employees. _The reason Ihave not discussed this with Sal directly is that thisis a continuing problem and the last time I spoke tohim about it approx. 4-6 mos. ago he became loudand abusive towards me and did not seem willing tocorrect the problem:Which is Sals excessive per-sonal phone calls, although Sal has been making andreceiving several calls each night I did not bothercounting or timing them until lately when morethan one-other employee made a complaint wantingto know, why he'couldn't use the, phone that often.calls' which, lasted no less than a total of 25 minutes,them ,in between receive.; 2 calls' onWednesday12/16. I noticed 2 being made totalling at least 15minutes, also Sal. makes anywhere from one to fourtrips each night from his assigned work area intothe pressroom for short personal conversations..Although I feel Sal is in general a good employeeand I am not fully qualified to evaluate him on hisjob performance, I feel that this evaluation (partial)should be added to his overall evaluation.Charles W. CaputoNight SupervisorThe question is whether the evidence shows that thisadverseratingwas written to intimidate Cipriano orjeopardize his position because of his union- activities orwhether, it was done because he was abusing the tele-phone privilege and-leaving his work area too frequent-ly.The telephone records show the number of times aSayville,New York telephone number was called andthe number of minutes the telephone calls consumed. Ci-'pnano's financee resided in Sayville at that time.Considering this aspect as part of the overall picture,inwhich Cipriano complained of being followed andstared at, it- is apparent that he was coming in for morethan the usual attention. For example, his activities inchecking with his brother and calling home appear tohave been noted by Caputo on the night of February 17,1982,when he made memoranda concerning Cipriano'sbeing out of his work area at 10:10 p.m. and a telephonecall he made at 10:41 p.m. Caputo noted that the firstconversation lasted 2 to 3 minutes and the telephone con-versation concluded at 10:45 p.m.-However, as is true with respect to almost all facets of -this case, the aura of suspicion which hangs over Re-spondent'smotivation because of the pendency of theLocal One campaign is dispelled by an almost over-whelming presentation of abundant justification for thedisciplinary measure imposed.Caputo testified that he first had, occasion to speak to,employees about the use of the Company's telephonearound May or June 1980, prior to the removal of theplant to Long Island City. Orbine had complained to.himthat several customers and officers of the Company hadbeen unable to get telephone calls through because thelineswere continuously busy. He asked Caputo to findout if there was a problem with the telephones or if theywere acutally in use. Caputo discovered what he termedabuses of the telephone and reminded the employees inthe prep department and the offset department that per-sonal phone calls on company time or.on the Company'sphone were prohibited except in case of an emergencyor illness or to let their families know that they werewas instructed, to convey the same message to the per-sonnel of his department. Silvers subsequently informedCaputo that an employee had, angrily pulled the tele-phone off the wall in protest against the restriction. Thisemployee turned out to be Vincent Cipriano, who, whenquestioned by Caputo, said that he did it because he hadnot been allowed to make a telephone call to, his girlfriend.Caputo placed him on suspension. He repeated toCipriano that the company telephone was not for,person-aluse but for company business and that, barring afamily emergency, an illness, or the necessity to notifyhis family that he was working overtime, he was not touse it.Cipriano's responsewas insulting and defiant. CONFORT & CO.Caputo reminded him that he was -the supervisor of theshiftand that he was simply restating a longstandingcompany policy. Cipriano's attitude remained' defiant, soCaputo left the matter on the basis of a direct order toCipriano to stop using the company telephone. In spiteof this, a year later, in May or June 1981, a number-oflong-distance telephone callsmade during Cipriano'sshift hours turned out to have been made to the tele-phone number of his fiancee in Sayville, Long Island,New York. When confronted, Cipriano contended 'thathe had a right to make the telephone calls. Caputo againtold him that use of the company telephone was limitedto company business and that personal telephone callshad to be made on a pay telephone which had been in-stalled -near the men's room in November or December1980.Cipriano became abusive. Caputo` asked GeorgeVon Erden as Cipriano's immediate supervisor, to try todo something about it.The pay telephone to which Caputo was referred wasfrequently used by employees;' including Cipriano, whoused it frequently after he was spoken to and in theperiod between May and September 1981. Nevertheless,that did not end the problem because his telephone calls,instead of-lasting the permissible 1 or 2 minutes, normal-ly ran 5 to 10 minutes on each-occasion. Caputo; noticedthatCipriano oftenmade three or four calls in anevening.After consultation with Orbine, Caputo notedthe violation on Cipriano's yearly evaluation-and submit-ted it to the evaluation group. The text of his remarkswas quoted above.Cipriano testified that he did not see the evaluationuntil January 1982, but Caputo testified that, after hesubmitted it, Cipriano's telephone usage stopped for ashort time.Then it picked- up again, with Ciprianomaking four to six lengthy calls each night.WhileCaputo was vague about the time, fixing the increase inCipriano's telephoneusage as being "in lateJanuary,February and March of '81" I credit his testimony andfind that events occurred substantially in the manner hedescribed.Caputo testified that he made a practice ofputting himself in plain view where he could create eyecontact with Cipriano and signify to him by gestures thathe should get off the telephone..He again consulted VonErden and Orbine and, in accordance with Orbine's sug-gestion, began keeping a record of the telephone calls.There is thus a considerable history ,of attempts tocurb Cipriano's improper use of the company telephoneand excessive use of the pay telephone when he shouldhave been working. Cipriano's conduct appears to havebordered on insubordination; at the very least, there ap-pears to have been a studied failure to heed the requestsof supervisory personnel, as when Caputo found it neces-sary, on approximately five occasions between July andthe end of November 1981, to step into plain view of Ca-priano' while he was on the telephone, in each instancefor an extended length of time.time,Cipriano testified that at the time Capu to questionedhim about telephone calls, and Cipriano conceded thatthe specific number he questioned him about was thetelephone number of his girl' friend, Caputo did not tellhim he was not permitted to make telephone calls to hisgirl friend on the company telephone. Cipriano conceded593that Caputo did not say it was all right for him to maketelephone calls to his girl friend on the company tele-phone. According to Cipriano, Caputo asked him whywas letting her know that he was working late thosenights.He asserted that this explanation satisfied Caputo,who said, "O.K." I cannot-believe that testimony, espe-ciallywhen Cipriano also insisted that he was never toldby anyone at all that he was not to use the company tele-phone during working hours. He modified this to assertonly that he could not recall whether or not he had beentold.He also backtracked on testimony that use of thepay telephone was curbed and conceded that he did notthink he was ever actually told that he could' not use' thetelephone. His uncertain testimony cast serious doubt onhis genral credibility.Certainly therewere others besides Cipriano whoabused the telephone privilege by using the telephone inremoteareasof the plant, but that cannot justify Ci-priano's conduct. The differences in the telephone systemin the new premises were such that vigilance on the partof management was essential. The evaluation of Ciprianoappears to have been-legitimate, being a good report butnoting the difficulties which have been reviewed here. -Evidence of any connection to Cipriano's activities onbehalf of Local One is nonexistent and the contention isundermined by Cipriano's lack of credibility. (For exam-ple, he testified that he only requested to see his evalua-tion in January,1982 because he had heard that other em-ployees were seeing theirs. This is strange, coming froma former president of the CEA, but in any event his anxi-etywas obvious from other testimony he gave that he"insisted" on seeing it. He also testified that prior to thetime he saw his evaluation, neither Caputo.nor any othermanagement representative. had spoken to him about.hisuse of the telephone or his travels about the plant, whichis testimony I cannot credit)The evidence fails to convince me that the evaluationof Cipriano was motivated by the fact that he was en-gaging in union activity. Legitimate business concernswere involved and-he was clearly violating company di-rectives and ignoring his obligation to pay attention tohiswork. The tightening of disciplinary control over theemployees is obviously conincidental in time with theLocal One campaign, but to find a violation of the Actrequires that some actual evidence be presented whichestablishes a bridge between the two events consisting ofsome actual motivation to or action designed to curb.union activity. That does not.exist here.-6.Assignment' to less desirablework' duties,.March_5, 1982Respondent is alleged to have violated Section 8(a)(1)and (3) 'of the Act 'on March''5, 1982; by assigning lessdesirable work -duties to Cipriano. The record is barrenof proof to-support this allegation., March 5, of course,was a= memorable day for Cipriano for reasons alreadydiscussed.-Iregard the instant allegationas anattmept on Ci-priano's part to justify his refusal to work. overtime thatevening, as previously 'described., The only difference be- 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween Friday night work and Saturday daytime work, inthat instance,would have been the number of hoursworked. There would have been 2 additional hours onSaturdaywhich, for reasons already discussed, _ wereamply demonstrated to have, been properly held unavail-able to Cipriano. The nature and type of, work that Ci-priano was doing- and The nature and type of work hewas asked to do on overtime on that Friday night wasnot different from the work he normally did. He testifiedto no respect`in'which there was any difference whatso-ever.!-Accordingly, I find that on the date in question he wasnot assignedto less desirable work duties. I liave alreadyfound that there was no illegal motivation for any -of Re-spondent's actions on that evening.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe violations of the Act herein found to have beencommitted by Respondent have a close,intimate,- andsubstantial relationship to trade, -traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.RespondentConfort & Company,Inc. is an employ-er engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.'Local One,Amalgamated Lithographers of Amer-ica, a/w International Typographical Union,AFL-CIOisa" labor organization within the meaning of Section2(5) of the Act.3.Respondent violated-Section 8(a)(1), (3), and (4) ofby discharging-Ronald lannuzzion April 20,4983, because he engaged in protected concerted activi-ties.4.Respondent violated Section 8(a)(1) and--(3) of theAct by issuing a written disciplinary warning to Ronaldlannuzzi on January 28, 1982, -ostensibly on account ofhis lateness but actually because he had engaged in pro-tected concerted activities. -- -5.Respondent violated Section 8(a)(1)of the Actwhen its presidentJohn Confortinterrogated the execu-tive committeeof the ConfortEmployees Association in,hisoffice'on September 9, 1981, about their intentionswith respect to the announced intentionof Local One toorganize the lithographic employees of Respondent andwhenJohn Confortasked an employee who had testifiedin a hearing to determine the appropriate bargaining unit,"Joe, how the hell did you get involved in this?"6.Respondent did not commit any other violations ofthe Act except as herein found.-7.The unfair labor practices .found above affect com-merce within the meaning of Section2(6) and (7)of-theAct.action to effectuate the policies of the Act. I shall recom-mend that Respondent be directed to offer Ronald Ian-nuzzi reinstatement to his former position or, if that posi-tion' is not available, to a substantially equivalent posi-tion,without prejudice to his seniority rights and privi-leges, and make him whole for any loss of earnings andother benefits which he may have suffered by reason ofhis discharge on April 20, 1983, with backpay to be com-puted in the"manner prescribed, in F.W. Woolworth Co.,90 NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed inFlorida Steel,Corp.,231NLRB 651 (1977), andIsis Plumbing Co.,138 NLRB 716(1962). 1 further recommend that Respondent be requiredto expunge from its records any, reference to the unlaw-ful discharge of Ronaldlannuzziand provide him withwritten notice of such expunction and that his unlawfuldischarge will not be the basisof any furtherpersonnelaction against him.On these findings of fact and conclusions of law andon the- entire record, I issue the following recommend-ed'--:ORDER-The Respondent,Confort & Company,Inc.,'Brooklyn,New York,itsofficers,agents,successors,and assigns,shall1.Cease and desist from(a)Coercivelyinterrogating any employee about unionsupport or union activities.-(b)Discharging or discriminating against any employ-ee for supportingLocal One,AmalgamatedLithogra-phersofAmerica, a/w InternationalTypographicalUnion,AFL-CIOor any other union.(c) Issuing written disciplinary warnings for lateness orabsence to any employee because he has engaged or isengaging in protected concerted activities.(d) In any like or related manner interfering with, re-straining,or coercing employees in the,exercise of therights guaranteed them by Section7 of the Act.In anyother manner interfere with,restrain, or coerce you -inthe exercise of the rights guaranteedyou by Section 7 ofthe Act.-2.Take the following affirmative action necessary toeffectuate the policiesof the Act.-(a)Offer Ronald lannuzzi immediate and full reinstate-ment to his formerjob or, if that jobno longer exists, toa substantially equivalent position,without prejudice tohis seniority oranyother rights- or privilegespreviouslyenjoyed,and make him whole for any loss of earningsand other benefits suffered as,a result of the discrimina-tion:against him, in the manner set forth in the remedysection of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records ne'c-THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that Respondent be directed tocease and desist therefrom and to take certain affirmativeposes.IIf no exceptions are filed as provided by Sec 102 46 of the,Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules,-be adopted by theBoard and all objections to them shall be deemed waived for all pur- CONFORT & CO.essary to analyze theamountof backpaydue under theterms of this Order.(c) Remove fromits files anyreference to theunlawfuldischarge of RonaldIannuzzi andnotifyhim in writingthat this has been done and that thedischargewill not beused againsthim in any way.(d) Post at its plant in LongIslandCity,New York,copies of the attached .noticemarked"Appendix."2Copies of the notice, on foiins provided by theRegionala If thisOrder isenforced by a Judgment of a United States Court ofAppeals, the wordsin the notice reading"Posted by Order of the Na-tionalLaborRelations Board"shall read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the Nation-al Labor RelationsBoard."595DirectorforRegion29, after being signed by the Re-spondent'sauthorized representative, shall be posted bythe Respondent `immediatelyupon receipt andmaintainedfor 60 consecutive daysin conspicuous places includingallplaceswherenoticesto employees are customarilyposted.Reasonable steps shallbe taken by-theRespond-ent to ensure thatthe noticesare not altered,defaced, orcovered by any othermaterial.(e)Notify theRegional Director in writingwithin 20days from the dateof this Order whatsteps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that the complaint. isdismissed insofar as it alleges violations-of the Act notspecifically found.i..ti